Exhibit 10.2

OFFICE LEASE

RIO ROBLES TECHNOLOGY PARK

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CARR NP PROPERTIES, L.L.C., a Delaware limited liability
company (“Landlord”), and IMMERSION CORPORATION, a Delaware corporation
(“Tenant”). The following exhibits are incorporated herein and made a part
hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit C
(Form of Confirmation Letter); Exhibit D (Rules and Regulations); Exhibit E
(Judicial Reference); Exhibit F (Additional Provisions); Exhibit G (Hazardous
Materials Disclosure Certificate); Exhibit H (Form of SNDA); and Exhibit I
(Existing Personal Property).

BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

1.   Date:    September 15, 2011 2.   Premises.   2.1   “Building”:    30 Rio
Robles Drive, San Jose, California.   2.2   “Premises”:    Subject to Section
1.1.1, 32,881 rentable square feet of space comprising the entirety of the
interior of the Building, the outline and location of which is set forth in
Exhibit A.   2.3   “Property”:    The Building, the parcel(s) of land upon which
it is located, and, at Landlord’s discretion, any parking facilities and other
improvements serving the Building and the parcel(s) of land upon which such
parking facilities and other improvements are located.   2.4   “Project”:    The
office/R&D project, consisting of seven (7) buildings, and commonly known as RIO
ROBLES TECHNOLOGY PARK, including (i) the Common Areas (as defined in Section
1.2 below), and (ii) the land (which is improved with landscaping, above ground
and subterranean parking facilities and other improvements) upon which such
buildings and the Common Areas are located. 3.   Term.        3.1   Term:    The
term of this Lease (the “Term”) shall commence on the Commencement Date and end
on the Expiration Date (or any earlier date on which this Lease is terminated as
provided herein).   3.2   “Commencement Date”:    The later of (i) ninety (90)
days following the Premises Delivery Dale (as the same may be extended for
Landlord Delays (as defined in the Work Letter)) or (ii) January 1, 2012.   3.3
  “Expiration Date”:    The last day of the sixtieth (60th) full calendar month
commencing on or after the Commencement Date.

 

1



--------------------------------------------------------------------------------

4.   “Base Rent”:

Period During Term    Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest
100th of a dollar)      Monthly
Installment
of Base Rent      Annual Base
Rent  

Commencement Date through last day of 12th full calendar month of Term

   $ 0.95       $ 31,236.95       $ 374,843.40   

13th through 24th full calendar months of Term

   $ 0.98       $ 32,174.06       $ 386,088.70   

25th through 36th full calendar months of Term

   $ 1.01       $ 33,139.28       $ 397,671.36   

37th through 48th full calendar months of Term

   $ 1.04       $ 34,133.46       $ 409,601.50   

49th full calendar month of Term through Expiration Date

   $ 1.07       $ 35,157.46       $ 421,889.55   

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$124,947.80, which shall be applied, in equal installments of $31,236.95, to the
first 4 monthly installments of Base Rent payable by Tenant under this Lease.

5.    Intentionally Omitted. 6.    “Tenant’s Share”:    100% 7.    “Permitted
Use”:    R&D Use (defined below). As used herein, “R&D Use” means general
office, laboratory, research and development, warehousing, sales, marketing,
storage of materials, shipping and receiving, and related purposes. 8.   
“Security Deposit”:    $100,000.00, as more particularly described in Section
21.    Prepaid Base Rent:    $31,236.95, as more particularly described in
Section 3.    Prepaid Additional Rent:    $12,l16.65, as more particularly
described in Section 3. 9.    Parking:    One hundred twenty-eight (128)
unreserved parking spaces, of which Tenant shall be entitled to designate five
(5) reserved spaces as visitor or guest parking, subject to applicable Laws
(defined in Article 5), including any applicable transportation management
program applicable to the Project. Such reserved spaces shall be located at or
near the front of the Building, and shall be designated by signs or other
markings to be installed by Tenant, subject to Landlord’s reasonable approval.
Notwithstanding the foregoing, Tenant acknowledges and agrees that Landlord
shall have no responsibility to enforce any restrictions on the use of the
reserved spaces by other tenants of the Project or their employees or visitors.

 

2



--------------------------------------------------------------------------------

10.   Address of Tenant:    Before the Commencement Date:     

Immersion Corporation

801 Fox Lane

San Jose, CA 95131

Attn: General Counsel

    

From and after the Commencement Date:

30 Rio Robles Drive

San Jose, California 95134

Attn: General Counsel

11.   Address of Landlord:   

Carr NP Properties, L.L.C.

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Market Officer

     with copies to:     

Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Managing Counsel

     and     

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

12.   Broker(s):   

Jones Lang LaSalle (“Tenant’s Broker”), representing

Tenant, and CB Richard Ellis (“Landlord’s Broker”),

representing Landlord.

13.   [Intentionally Omitted.] 14.   [Intentionally Omitted.] 15.   “Tenant
Improvements”:    Defined in Exhibit B. 16.   “Guarantor”:    As of the date
hereof, there is no Guarantor.

1. PREMISES AND COMMON AREAS.

1.1 The Premises.

1.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 2.2 of the Basic Lease Information. At any time Landlord may deliver to
Tenant a notice substantially in the form of Exhibit C, as a confirmation of the
information set forth therein. Tenant shall execute and return (or, by notice to
Landlord, reasonably object to) such notice within five (5) business days after
receiving it, and if Tenant fails to do so, Tenant shall be deemed to have
executed and returned it without exception.

1.1.2 Landlord shall use commercially reasonable efforts to deliver possession
of the Premises to Tenant (the “Premises Delivery Date”) immediately following
the mutual execution and delivery of this Lease by Landlord and Tenant, and,
except as specifically set forth in this Lease, Tenant agrees to accept the
Premises in their condition and configuration existing on the date hereof,
without any obligation of Landlord to provide or pay for any work or services
related to the improvement of the Premises, and without any representation or
warranty regarding the condition of the Premises or the Project or their
suitability for the conduct of Tenant’s business; provided, however, that, on
the Premises Delivery Date, the Base Building Systems (as defined below), the
roof, the foundation and the structural elements of the Premises (collectively,
the “Base Building”) shall be in good condition and repair. By taking possession
of the Premises, Tenant acknowledges that the Premises are then in the condition
and configuration required hereunder; provided, however, that if it is
determined that the Base Building was

 

3



--------------------------------------------------------------------------------

not in good condition and repair as of the Premises Delivery Date (which, for
purposes of this Section 1.1.2, shall mean that, as of the Premises Delivery
Date, the Base Building is in violation of applicable Laws or that the Base
Building Systems are either malfunctioning or are otherwise not operating
properly, without regard to Tenant’s proposed use of the Premises and taking
into consideration reasonable wear and tear in light of the age and design of
the equipment). Landlord shall not be liable to Tenant for any damages, but as
Tenant’s sole remedy, Landlord, at no cost to Tenant, shall perform such work or
take such other action as may be necessary to place the same in good condition
and repair; provided, however, that if Tenant does not give Landlord written
notice of any deficiency in the Base Building, including the Base Building
Systems, within one hundred eighty (180) days following the Premises Delivery
Date, correction of such deficiency shall be governed by the provisions of
Article 7 below. For purposes of this Lease, the “Base Building Systems” means
the base building heating, ventilation and air conditioning units located on the
roof of the Building, the base building electrical panel and the base building
plumbing and sewer lines stubbed out to the Premises on the Premises Delivery
Date and that serve the Premises generally (as distinguished from the portions
of such systems that may be installed or modified by Tenant, and any systems,
equipment or components that serve a particular portion of the Premises or
Tenant’s particular use of the Premises, such as a computer server room, “clean
room” or other R&D or laboratory space). Without limiting the foregoing, the
Base Building Systems exclude (a) interior lighting (including switches, light
bulbs and ballasts), (b) HVAC distribution components and systems (including VAV
boxes, ducting, diffusers and distribution lines), (c) fire and life safely
systems and equipment located in the Premises, (d) energy management control
systems and equipment, (e) security systems, including card key systems, locks
and doors, and (f) any interior controls or design features that are customarily
installed as part of the leasehold improvements in the Premises.

1.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

2. LEASE TERM.

2.1 Term. The Term shall commence and, unless ended sooner or extended as herein
provided, shall expire on the Commencement Date and Expiration Date,
respectively, specified in Section 3 of the Basic Lease Information. Without
limiting the foregoing, if the Premises Delivery Date is delayed for any reason,
then (a) this Lease shall not be void or voidable by either party, and
(b) Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom. Landlord shall not be liable for any failure to deliver possession of
the Premises resulting from any holdover or unlawful possession by another
party; however, Landlord shall use reasonable efforts to obtain possession of
the Premises. This Lease shall be a binding contractual obligation effective
upon execution and delivery hereof by Landlord and Tenant, notwithstanding the
later commencement of the Term. Notwithstanding the foregoing, if the Premises
Delivery Date does not occur on or before October 1, 2011 (the “Premises
Delivery Deadline”), Tenant, as its sole remedy, shall have the right to cancel
this Lease by giving written notice of such cancellation to Landlord at any time
after the Premises Delivery Deadline and prior to the date Landlord delivers
possession of the Premises to Tenant, in which case this Lease shall be
cancelled effective fifteen (15) days after Landlord’s receipt of Tenant’s
cancellation notice, unless Landlord delivers possession of the Premises to
Tenant within said fifteen (15) day period; provided, however, that the Premises
Delivery Deadline shall be extended by the number of days that the Premises
Delivery Date is delayed due to any Force Majcure (as defined in Section 25.2).
In the event of such cancellation by Tenant, neither party shall have any
obligations to the other under this Lease, except for obligations arising before
such cancellation.

2.2 Extension Option.

2.2.1 Option Term. Subject to the terms and conditions set forth below, Tenant
shall have one (1) option to extend the Term (“Extension Option”) for an
additional period of five (5) years (the “Option Term”). If Tenant properly
exercises the Extension Option hereunder, all of the terms, covenants and
conditions of this Lease shall continue in full force and effect during the
Option Term, including provisions regarding payment of Additional Rent, which
shall remain payable on the terms herein set forth, except that (a) the Base
Rent payable by Tenant during the Option Term shall be as calculated in
accordance with Section 2.2.3 and Section 2.2.4 below, (b) Tenant shall continue
to possess and occupy the Premises in their existing condition, “as is” as of
the commencement of the Option Term, and subject to the terms of Section 7.1 and
Article 11 below. Landlord shall have no obligation to repair, remodel, improve
or alter the Premises, to perform any other construction or other work of
improvement upon the Premises, or to provide Tenant with any construction or
refurbishing allowance whatsoever, and (c) Tenant shall have no further rights
to extend the Term of this Lease after the expiration of the Option Term.

2.2.2 Exercise. To exercise the Extension Option, Tenant must deliver an
unconditional binding notice to Landlord (“Exercise Notice”), in accordance with
the terms of Section 25.1 below, not sooner than twelve (12) months, nor later
than nine (9) months, prior to the Expiration Date, the time of such exercise
being of the essence. If Tenant fails to timely give its Exercise Notice, Tenant
will be deemed to have waived such Extension Option.

 

4



--------------------------------------------------------------------------------

2.2.3 Market Rate Calculation. The Base Rent payable by Tenant for the Premises
during the Option Term shall be one hundred percent (100%) of the Market Rate
(as defined below) for the Premises, valued as of the commencement of the Option
Term, determined in the manner hereinafter provided. As used herein, the term
“Market Rate” shall mean the annual amount of Base Rent at which tenants, as of
the commencement of the Option Term, are leasing non-sublease, non-equity space
under then prevailing ordinary rental market practices (e.g., not pursuant to
extraordinary rental, promotional deals or other concessions to tenants which
deviate from what is the then prevailing ordinary practice), at arm’s length,
that is comparable to the Premises within the Project or other comparable first
class office/R&D projects in the submarket in which the Project is located (the
“Comparison Projects”), based upon binding lease transactions for tenants in the
Comparison Projects that, where possible, commence or are to commence within six
(6) months prior to or within six (6) months after the commencement of the
Option Term (“Comparison Leases”). Comparison Leases shall include renewal and
new non-renewal tenancies, but shall exclude subleases and leases of space
subject to another tenant’s expansion rights. Rental rates payable under
Comparison Leases shall be adjusted to account for variations between this Lease
and the Comparison Leases with respect to: (a) the length of the Option Term
compared to the lease term of the Comparison Leases; (b) rental structure,
including, without limitation, rental rates per rentable square foot (including
type, gross or net. and if gross, adjusting for base year or expense stop),
additional rental, escalation provisions, all other payments and escalations:
(c) the size of the Premises compared to the size of the premises of the
Comparison Leases; (d) free rent, moving expenses and other cash payments,
allowances or other monetary concessions affecting the rental rate; (e) the age
and quality of construction of the buildings (including compliance with
applicable codes); and (f) leasehold improvements and/or allowances, including
the amounts thereof in renewal leases, and taking into account, in the case of
renewal leases (including this Lease), the value of existing leasehold
improvements to the renewal tenant. No consideration shall be given to (i) the
fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with Tenant’s exercise of its right to extend the Term,
or the fact that landlords are or are not paying real estate brokerage
commissions in the Comparison Leases, or (ii) any period of rental abatement, if
any, granted to tenants in Comparison Leases during the period allotted for the
design, permitting and construction of tenant improvements.

2.2.4 Base Rent Determination. The Base Rent payable by Tenant for the Premises
during the Option Term shall be determined as follows:

(a) If Tenant provides Landlord with its unconditional binding notice of
exercise pursuant to Section 2.2.2 above, then, prior to the commencement of the
Option Term, Landlord shall deliver to Tenant a good faith written proposal of
the Market Rate (“Landlord’s Initial Proposal”). Within twenty-one (21) days
after receipt of Landlord’s Initial Proposal, Tenant shall notify Landlord in
writing (1) that Tenant accepts Landlord’s Initial Proposal or (2) that Tenant
elects to submit the determination of Market Rate to arbitration in accordance
with Sections 2.2.4(b) through 2.2.4(d) below. If Tenant does not give Landlord
a timely notice in response to Landlord’s initial Proposal, Landlord’s Initial
Proposal shall be binding upon Tenant.

(b) If Tenant timely elects to submit the determination of Market Rate to
arbitration. Landlord and Tenant shall first negotiate in good faith in an
attempt to determine the Market Rate. If Landlord and Tenant are able to agree
within thirty (30) days following the delivery of Tenant’s notice to Landlord
electing arbitration (or if Tenant accepts Landlord’s Initial Proposal), then
such agreement shall constitute a determination of Market Rate for purposes of
this Section, and the parties shall immediately execute an amendment to this
Lease stating the Base Rent for the Option Term. If Landlord and Tenant are
unable to agree on the Market Rate within such 30-day negotiating period, then
within fifteen (15) days after the expiration of such negotiating period, the
parties shall meet and concurrently deliver to each other in envelopes their
respective good faith estimates of the Market Rate (set forth on a net effective
rentable square foot per annum basis) (respectively, “Landlord’s Determination”
and “Tenant’s Determination”). Landlord’s Determination may be more or less than
Landlord’s Initial Proposal. If the higher of such estimates is not more than
one hundred five percent (105%) of the lower, then the Market Rate shall be the
average of the two. Otherwise, the dispute shall be resolved by arbitration in
accordance with Sections 2.2.4(c) and 2.2.4(d) below.

(c) Within seven (7) days after the exchange of estimates, the parties shall
select as an arbitrator an independent real estate broker with at least five
(5) years of experience in leasing commercial office space in the metropolitan
area in which the Project is located (a “Qualified Appraiser”). If the parties
cannot agree on a Qualified Appraiser, then within a second period of seven
(7) days, each shall select a Qualified Appraiser and within ten (10) days
thereafter the two appointed Qualified Appraisers shall select an independent
Qualified Appraiser and the independent Qualified Appraiser shall be the sole
arbitrator. If one party shall fail to select a Qualified Appraiser within the
second seven (7) day period, then the Qualified Appraiser chosen by the other
party shall be the sole arbitrator.

 

5



--------------------------------------------------------------------------------

(d) Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Market Rate by choosing whichever
of the estimates submitted by Landlord and Tenant the arbitrator judges to be
more accurate. The arbitrator shall notify Landlord and Tenant of its decision,
which shall be final and binding. If the arbitrator believes that expert advice
would materially assist him, the arbitrator may retain one or more qualified
persons to provide expert advice. The fees of the arbitrator and the expenses of
the arbitration proceeding, including the fees of any expert witnesses retained
by the arbitrator, shall be paid by the party whose estimate is not selected.
Each party shall pay the fees of its respective counsel and the fees of any
witness called by that party.

(e) Until the matter is resolved by agreement between the parties or a decision
is rendered in any arbitration commenced pursuant to this Section 2.2. Tenant’s
monthly payments of Base Rent shall be in an amount equal to Landlord’s
determination of the Market Rate. Within ten (10) business days following the
resolution of such dispute by the parties or the decision of the arbitrator, as
applicable, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the
amount of any deficiency or excess, as the case may be, in the Base Rent
theretofore paid.

2.2.5 Rights Personal to Tenant. Tenant’s right to exercise the Extension Option
is personal to, and may be exercised only by, IMMERSION CORPORATION, a Delaware
corporation (the “Original Tenant”) or any assignee of this Lease permitted
without Landlord’s consent pursuant to Section 14.8 below (a “Permitted
Assignee”), and only if the Original Tenant or any Permitted Assignee continues
to occupy the entire Premises at the time of such exercise. No assignee (other
than a Permitted Assignee), and only if the Original Tenant and/or a Permitted
Assignee continues to occupy fifty percent (50%) or more of the Premises at the
time of such exercise. No assignee or subtenant (other than a Permitted
Assignee) shall have any right to exercise the Extension Option granted herein.
In addition, if Tenant is in Default at the time it exercises the Extension
Option or at any time thereafter until the commencement of the Option Term,
Landlord shall have, in addition to all of its other rights and remedies under
this Lease, the right (but not the obligation) to terminate the Extension Option
and to unilaterally revoke Tenant’s exercise of the Extension Option, in which
case (this Lease shall expire on the Expiration Date, unless earlier terminated
pursuant to the terms hereof, and Tenant shall have no further rights under this
Lease to renew or extend the Term.

3. RENT.

3.1 Payment of Rent. Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand or any setoff or deduction, at the place Landlord may designate
from time to time. As used herein, “Additional Rent” means all amounts, other
than Base Rent, that Tenant is required to pay Landlord hereunder. Monthly
payments of Base Rent and monthly payments of “Direct Expenses” (defined in
Section 4.1) (collectively, “Monthly Rent”) shall be paid in advance on or
before the first day of each calendar month during the Term; provided, however,
that the installment of Base Rent for the first full calendar month for which
Base Rent is payable hereunder and the installment of Direct Expenses for the
first full calendar month for which such Additional Rent is payable hereunder
shall be paid upon Tenant’s execution and delivery hereof. Except as otherwise
provided herein, all other items of Additional Rent shall be paid within 30 days
after Landlord’s request for payment. Rent for any partial calendar month shall
be prorated based on the actual number of days in such month. Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or its designee within five (5) business days after its due
date, Tenant shall pay Landlord a late charge equal to 5% of the overdue amount;
and (b) any Rent that is not paid within 10 days after its due date shall bear
interest, from its due date until paid, at the lesser of 12% per annum or the
highest rate permitted by Law; provided, however, that not more than once during
each twelve (12) month period, Landlord shall give Tenant a notice of
delinquency with respect to such late payment of Rent, and a five (5) day grace
period before imposing such late charge and/or accruing interest on unpaid Rent.
Tenant’s covenant to pay Rent is independent of every other covenant herein.

3.2 Additional Rent Upon Default by Tenant. Landlord and Tenant acknowledge that
to induce Tenant to enter into this Lease, and in consideration of Tenant’s
agreement to perform all of the terms, covenants and conditions to be performed
by Tenant under this Lease, as and when performance is due during the Term,
Landlord has incurred (or will incur) significant costs, including, without
limitation, the following: (i) payment of the Allowance (as described in the
Tenant Work Letter attached hereto as Exhibit B (“Tenant Work Letter”)),
(ii) commissions to Landlord’s and/or Tenant’s real estate broker, and/or
(iii) attorneys’ fees and related costs incurred and/or paid by Landlord in
connection with the negotiation and preparation of this Lease (collectively, the
“Inducements”). Landlord and Tenant further acknowledge that Landlord would not
have granted the Inducements to Tenant but for Tenant’s agreement to perform all
of the terms, covenants, conditions and agreements to be performed by it under
this Lease for the entire Term, and that Landlord’s agreement to incur such
expenditures and grant such concessions is, and shall remain, conditioned upon
Tenant’s faithful performance of all of the terms, covenants, conditions and
agreements to be performed by Tenant under this Lease for the entire Term.
Accordingly,

 

6



--------------------------------------------------------------------------------

if a Default by Tenant shall occur hereunder, Landlord shall be relieved of any
unfulfilled obligation to grant Inducements hereunder, or to incur further
expenses in connection therewith, and Tenant shall pay, as liquidated damages
for Landlord’s granting the Inducements and not as a penalty, within ten
(10) days after the occurrence of the Default, as Additional Rent, the amount of
those Inducements incurred or granted prior to the date of the default (the
“Pre-Default Inducements”). Landlord may or, at Tenant’s request, shall, after
the occurrence of a Default, forward a statement to Tenant setting forth the
amount of the Pre-Default Inducements, but the failure to deliver such a
statement shall not be or be deemed to be a waiver of the right to collect the
Pre-Default Inducements or to extend the date upon which such amount shall be
due and payable. Notwithstanding the foregoing, Landlord shall not be entitled
to recover Pre-Default Inducements if, and to the extent that. Tenant proves
that such recovery would be duplicative of amounts that Landlord is otherwise
entitled to recover pursuant to California Civil Code Sections 1951.2 or 1951.4,
as applicable.

4. EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent. Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of the following (collectively, the “Direct Expenses”):
(a) Tenant’s Share of Expenses for such Expense Year, plus (b) Tenant’s Share of
Taxes for such Expense Year, plus (c) a management fee (the “Management Fee”)
equal to three percent (3%) of the Base Rent payable by Tenant for the
applicable Expense Year. The Management Fee, Tenant’s Share of Expenses and
Tenant’s Share of Taxes for any partial Expense Year shall be prorated based on
the number of days in such Expense Year.

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year in which any portion of the Term
occurs, the parties acknowledging that Tenant’s payment of Direct Expenses shall
begin on the Commencement Date, notwithstanding the later commencement of the
payment of Base Rent hereunder.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Expenses shall include (i) the cost of supplying all utilities, the
cost of operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of contesting any Laws
that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all insurance premiums and commercially reasonable deductibles; (iv) the
cost of landscaping and relamping; (v) the cost of parking-area operation,
repair, restoration, and maintenance; (vi) third-party fees and other costs,
including consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Property; (vii) payments under any equipment-rental agreements;
(viii) wages, salaries and other compensation, expenses and benefits, including
taxes levied thereon, of all persons engaged in the operation, maintenance and
security of the Property, and costs of training, uniforms, and employee
enrichment for such persons; (ix) the costs of operation, repair, maintenance
and replacement of all systems and equipment (and components thereof) of the
Property; (x) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in Common
Areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to effect economies in the operation or maintenance of the Property
or reduce current or future Expenses (“Cost Saving Expenditures”), (B) enhance
the safety or security of the Property or its occupants, (c) replacements or
modifications of the nonstructural portions of the Base Building or Common Areas
that are required to keep the Base Building or Common Areas in good condition,
or (D) required under any Law, excluding any such capital improvements or other
items made to remedy a noncompliance with any Laws in effect as of the date of
this Lease (based on the current interpretation of such Laws by applicable
governmental authorities as of the date of this Lease); and (xiii) payments
under any existing or future reciprocal easement agreement, transportation
management agreement, cost-sharing agreement or other covenant, condition,
restriction or similar instrument affecting the Property.

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
permitted capital expenditure shall be amortized [including reasonable actual or
imputed interest on the amortized cost] over a period of time that is the lesser
of (1) the useful life of such item in accordance with customary and generally
accepted real estate management and accounting principles [“GAAP”], as
reasonably determined by Landlord, or (2) in the case of a Cost Saving
Expenditure, the period of time that Landlord reasonably estimates will be
required for any cost savings resulting from such capital item to equal the cost
of such item); (b) depreciation;

 

7



--------------------------------------------------------------------------------

(c) debt service on any mortgage or other loan secured by the Property;
(d) costs of repairs to the extent Landlord is reimbursed by insurance or
condemnation proceeds, and Landlord shall use commercially reasonable efforts to
secure any reimbursements to which it is entitled; (e) except as provided in
clause (xiii) above, costs of leasing space in the Building, including legal
services, brokerage commissions, lease concessions, rental abatements,
construction allowances granted to specific tenants and advertising and
promotional expenditures; (f) costs of selling, financing or refinancing the
Building; (g) fines, penalties or interest resulting from late payment of Taxes
or Expenses; or violations of the Property of any governmental rule or
authority; (h) organizational expenses of creating or operating the entity that
constitutes Landlord; or (i) damages paid to Tenant hereunder or to other
tenants of the Building under their respective leases; (j) all rental and other
payable items due under any ground or underlying lease; (k) any compensation
paid to clerks, attendants, or other persons in commercial concessions operated
by Landlord; (l) costs for sculpture, paintings or other objects of art and any
extraordinary insurance or security in connection therewith; (m) any items
required to be paid directly by Tenant under Section 4.5 below; (n) any line,
cost or expense (including reasonable legal expenses and consultants’ fees) paid
by Landlord in connection with the investigation or monitoring of Hazardous
Substances, in connection with any “Remedial Work” (as defined in Section 28.1.6
below), or otherwise incurred by Landlord with respect to Hazardous Substances;
provided, however, that the foregoing shall not modify the rights and
obligations of the parties under Article 28 of this Lease; (o) costs associated
with the operation of the business of the partnership or entity which
constitutes the Landlord, as the same are distinguished from the costs of
operation of the Project (which shall specifically include, but not be limited
to, accounting costs associated with the operation of the Project). Costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord include costs of partnership accounting and legal
matters, and wages, salaries, fees or fringe benefits (“Labor Costs”) paid to
personnel above the level of general manager (provided, however, that if such
individuals provide services directly relating to the operation, maintenance or
ownership of the Project that, if provided directly by a general manager or
property manager or his or her general support staff, would normally be
chargeable as an operating expense of a comparable office project, then the
Labor Costs of such individuals may be included in Expenses to the extent of the
percentage of their time that is spent providing such services to the Project);
(p) Taxes or Excluded Taxes; and (q) costs of maintaining, repairing or
replacing the foundation and other structural elements of the Building
(including structural elements of the roof), except (1) to the extent the same
constitute Expenses pursuant to clause (xii) above or (2) to the extent
permitted pursuant to this Section 4.2.2 in connection with a Casualty (as
defined in Article 11 below) or a Taking (as defined in Article 13 below).

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other income from any portion of the Property or as against the
business of leasing any portion of the Building; (g) any assessment, tax, fee,
levy or charge imposed by any governmental agency, or by any non-governmental
entity pursuant to any private cost-sharing agreement, in order to fund the
provision or enhancement of any fire-protection, street-, sidewalk- or
road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) any assessment, tax, fee, levy or charge allocable or measured
by the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent. Any costs and expenses (including reasonable attorneys’
and consultants’ fees) incurred in attempting to protest, reduce or minimize
Taxes shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude the following (“Excluded
Taxes”): (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord’s general or
net income (as opposed to rents, receipts or income attributable to operations
at the Property), (ii) any Expenses, and (iii) any items required to be paid by
Tenant under Section 4.5, (iv) costs or fees (other than real property taxes)
payable in connection with Landlord’s right to further develop the Project or
any portion thereof, and (v) documentary transfer, stamp or recording taxes (as
distinct from real property taxes) attributable to Landlord’s transfer of
ownership of the Project or any interest of Landlord therein.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property. In addition, if the
Project contains more than one building, then, for purposes of calculating
Tenant’s payments pursuant to Section 4.4 below, Expenses shall mean (a) all
Expenses equitably allocable to the Building (e.g., repairs

 

8



--------------------------------------------------------------------------------

to the roof of the Building), plus (b) a proportionate share of all Expenses
that relate to the Building together with other buildings in the Project (or to
the Project in general) (e.g., landscaping) (such proportionate share based on
the gross rentable area of the Building as a percentage of the gross rentable
area of all of the buildings in the Project to which such Expenses relate and,
in the event such Expenses relate to all buildings in the Project, such
proportionate share shall equal 8.86% [based on the gross rentable area of the
Building as a percentage of the gross rentable area of all of the buildings in
the Project]).

4.4 Calculation and Payment of Expenses and Taxes.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
use commercially reasonable efforts to give to Tenant, within 120 days after the
end of each Expense Year, a statement (the “Statement”) setting forth the actual
Expenses and Taxes for such Expense Year. If the amount paid by Tenant for such
Expense Year pursuant to Section 4.4.2 is less or more than the sum of Tenant’s
Direct Expenses for such Expense Year (as such amounts are set forth in such
Statement), Tenant shall pay Landlord the amount of such underpayment, or
receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of Landlord to timely deliver the Statement for any
Expense Year shall not diminish either party’s rights under this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall endeavor to give
to Tenant, for each Expense Year, a statement (the “Estimate Statement”) setting
forth Landlord’s reasonable estimate of the Direct Expenses (the “Estimated
Direct Expenses”) for such Expense Year. Upon receiving an Estimate Statement,
Tenant shall pay, with its next installment of Base Rent, an amount equal to the
excess of (a) the amount obtained by multiplying (i) the sum of the Estimated
Direct Expenses (as such amount is set forth in such Estimate Statement), by
(ii) a fraction, the numerator of which is the number of months that have
elapsed in the applicable Expense Year (including the month of such payment) and
the denominator of which is 12, over (b) any amount previously paid by Tenant
for such Expense Year pursuant to this Section 4.4.2. Until Landlord delivers a
new Estimate Statement (which Landlord may do at any time), Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the sum of the Estimated Direct Expenses, as such amount is set forth
in the previous Estimate Statement. Any failure of Landlord to timely deliver
any Estimate Statement shall not diminish Landlord’s rights to receive payments
and revise any previous Estimate Statement under this Section 4.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10 days
before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid. If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant’s personal property for purposes of this Section 4.5.
Notwithstanding any contrary provision hereof, Tenant shall pay, 10 days before
delinquency, (i) any rent tax, sales tax, service tax, transfer tax or value
added tax, or any other tax respecting the rent or services described herein or
otherwise respecting this transaction or this Lease; and (ii) any taxes assessed
upon the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy by Tenant of any portion of the Property.

4.6 Books and Records. Within 60 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review

 

9



--------------------------------------------------------------------------------

Landlord’s calculation of the Expenses and/or Taxes for the Expense Year to
which such Statement applies and identifying with reasonable specificity the
records of Landlord reasonably relating to such matters that Tenant desires to
review. Within a reasonable time after receiving a timely Review Notice (and, at
Landlord’s option, an executed confidentiality agreement as described below).
Landlord shall deliver to Tenant, or make available for inspection at a location
reasonably designated by Landlord, copies of such records. Within 60 days after
such records are made available to Tenant (the “Objection Period”), Tenant may
deliver to Landlord notice (an “Objection Notice”) stating with reasonable
specificity any objections to the Statement, in which event Landlord and Tenant
shall work together in good faith to resolve Tenant’s objections. Tenant may not
deliver more than one Review Notice or more than one Objection Notice with
respect to any Expense Year. If Tenant fails to give Landlord a Review Notice
before the expiration of the Review Notice Period or fails to give Landlord an
Objection Notice before the expiration of the Objection Period, Tenant shall be
deemed to have approved the Statement. If Tenant retains an agent to review
Landlord’s records, the agent must be with a CPA firm licensed to do business in
the State of California and its fees shall not be contingent, in whole or in
part, upon the outcome of the review. Tenant shall be responsible for all costs
of such review, except as expressly provided below. The records and any related
information obtained from Landlord shall be treated as confidential, and as
applicable only to the Premises, by Tenant, its auditors, consultants, and any
other parties reviewing the same on behalf of Tenant (collectively, “Tenant’s
Auditors”). Before making any records available for review, Landlord may require
Tenant and Tenant’s Auditors to execute a reasonable confidentiality agreement,
in which event Tenant shall cause the same to be executed and delivered to
Landlord within 30 days after receiving it from Landlord, and if Tenant fails to
do so, the Objection Period shall be reduced by one day for each day by which
such execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Statement if any Rent remains unpaid past its due date.
If, for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expenses plus Tenant’s Share of the actual Taxes is less or
more than the amount reported, Tenant shall receive a credit in the amount of
its overpayment against Rent then or next due hereunder, or pay Landlord the
amount of its underpayment with the Rent next due hereunder; provided, however,
that if this Lease has expired or terminated and Tenant has vacated the
Premises, Landlord shall pay Tenant the amount of its overpayment (less any Rent
due), or Tenant shall pay Landlord the amount of its underpayment, within 30
days after such determination. Notwithstanding anything contained in this
Section to the contrary, if Landlord and Tenant determine that the actual amount
of Direct Expenses due for any Expense Year have been overstated by more than
five percent (5%), then Landlord shall reimburse Tenant for the third-party
costs associated with Tenant’s review of Landlord’s book and records, up to a
maximum of $5,000 for each such review.

5. USE; COMPLIANCE WITH LAWS.

5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Building, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, (ii) the use, condition, configuration
or occupancy of the Premises, or (iii) the Tenant Systems (defined in
Section 7.1.1). If, in order to comply with any such Law, Tenant must obtain or
deliver any permit, certificate or other document evidencing such compliance,
Tenant shall provide a copy of such document to Landlord promptly after
obtaining or delivering it. If a change to any Common Area, the Building
structure, or any Building system other than a Tenant System becomes required
under Law (or any such requirement is enforced) as a result of any
Tenant-Insured Improvement (defined in Section 10.2.2), the installation of any
trade fixture, or any particular use (as distinguished from general R&D Use) of
the Premises, Tenant, upon demand, shall (x) at Landlord’s option, either make
such change at Tenant’s cost or pay Landlord the cost of making such change, and
(y) pay Landlord a coordination fee equal to 3% of the cost of such change. As
used herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

5.2 Landlord, at its expense (subject to Article 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for R&D Use in a normal and customary
manner and for Tenant’s employees and visitors to have reasonably safe access to
and from the Premises, or (b) Landlord’s failure to cause such compliance would
impose liability upon Tenant under Law; provided, however, that Landlord shall
not be required to cause such compliance to the extent non-compliance (i) is
triggered by any matter that is Tenant’s responsibility under Section 5.1 or 7.3
or any other provision hereof, or (ii) arises under any provision of the ADA
other than Title III thereof. Notwithstanding the foregoing, Landlord may
contest any alleged violation in good faith, including by applying for and
obtaining a waiver or deferment of compliance, asserting any defense allowed by
Law, and appealing any order or judgment to the extent permitted by Law;
provided, however, that, after exhausting any rights to contest or appeal,
Landlord shall perform any work necessary to comply with any final order or
judgment.

 

10



--------------------------------------------------------------------------------

6. SERVICES.

6.1 Utility Services. Tenant shall pay directly to the providers thereof, before
delinquency, all charges for water, gas, electricity, telephone, sewer service,
waste pick-up and any other utilities, materials or services furnished directly
to or used by Tenant in or about the Premises (collectively, “Utility
Services”), including (a) meter, use and/or connection fees, hook-up fees, or
standby fees, and (b) penalties for discontinued or interrupted service.
Notwithstanding the foregoing, if any Utility Service is not separately provided
or metered to the Premises, then the cost of such Utility Service shall be
included in Expenses; provided, however, that if Landlord reasonably determines
that Tenant is using more than its pro rata share of such Utility Service (as
determined based on the rentable square footage of the Premises relative to the
total rentable square footage served by such Utility Service), then Landlord, at
its option, may (i) require Tenant to pay to Landlord, as Additional Rent, an
amount equal to Landlord’s reasonable estimate of the cost of such excess use,
and/or (ii) install, at Tenant’s expense, a separate meter to measure Tenant’s
use of such Utility Service. Tenant’s electrical usage shall not exceed the
capacity of the feeders to the Premises or the risers or wiring installation.
Without limiting the foregoing, Tenant shall pay the cost of all Utility
Services consumed in connection with the operation of any supplemental or
specialty Building Systems (as defined in Section 7.1.1 below) exclusively
serving the Premises, including any data center, and Landlord shall have the
right to install, at Tenant’s expense, a separate meter to measure Tenant’s use
of such Utility Service. Without limiting its obligations. Tenant, at its
expense, shall provide all trash disposal, janitorial service and customary
cleaning (other than exterior window washing) on a regular basis, and all
necessary interior pest control service, so that the Premises is kept neat,
broom-clean and pest-free in a first-class manner. Landlord shall provide such
janitorial (including exterior window-washing), pest-control and landscaping
services for the exterior of the Building and any Common Areas, and such
lighting for the Parking Areas (defined in Section 24), as Landlord reasonably
determines is appropriate.

6.2 Service Interruption. Any interruption or cessation of Utility Services
resulting from any cause, including any entry for repairs or any renovation,
redecoration or rehabilitation of any area of the Project (each, a “Service
Interruption”), shall not render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.
Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than five (5) consecutive business
days after notice from Tenant to Landlord by a Service Interruption that
Landlord can correct through reasonable efforts, then, as Tenant’s sole remedy,
Monthly Rent shall abate for the period beginning on the day immediately
following such 5-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.

7. REPAIRS AND ALTERATIONS.

7.1 Repairs.

7.1.1 Tenant’s Obligations. Subject to Section 7.1.4 and Section 11, Tenant, at
its expense, shall perform all maintenance and repairs (including replacements)
to the Premises, and keep the Premises in good condition and repair, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in
Section 7.2), and any leasehold improvements installed pursuant to any prior
lease (“Prior Alterations”), but excluding the Base Building (the “Leasehold
Improvements”); (b) all Tenant Systems; and (c) all Lines (defined in
Section 23). As used herein, “Tenant Systems” means all of the following, to the
extent the same exclusively serve the Premises and are located in (or on the
roof of) the Building: all heating, ventilation, air-conditioning, plumbing,
sewer, drainage, electrical, fire/life-safety, elevator, escalator, security and
other systems and equipment, including all electrical facilities, equipment and
appliances, including lighting fixtures, lamps, fans, exhaust equipment or
systems, and electrical motors), whenever and by whomever installed or paid for.
Without limiting the foregoing, Tenant, at its expense, with respect to any
Tenant System that is a heating, ventilation and air-conditioning system or a
portion thereof (each, a “Tenant HVAC Unit”), shall (a) keep such Tenant HVAC
Unit in as good working order and condition as exists upon its installation (or,
if later, on the date Tenant takes possession of the Premises), subject to
normal wear and tear and damage resulting from Casualty (defined in Section 11);
(b) maintain in effect, with a contractor reasonably approved by Landlord, a
contract for the maintenance and repair of such Tenant HVAC Unit (which contract
shall require the contractor, at least once every three (3) months, to
(i) inspect such Tenant HVAC Unit and provide to Tenant a report of any
defective conditions, together with any recommendations for maintenance, repair
or parts-replacement, all in accordance with the manufacturer’s recommendations,
and (ii) replace filters, oil and lubricate machinery, replace parts, adjust
drive belts, change oil and perform other preventive maintenance, including
annual maintenance of duct work and interior unit drains, and annual caulking of
sheet metal and re-caulking of jacks and vents); (c) follow all reasonable
recommendation of such contractor; and (d) promptly provide to Landlord a copy
of such contract and each report issued thereunder. Tenant shall have the
benefit of any warranties available to

 

11



--------------------------------------------------------------------------------

Landlord regarding the Tenant Systems to the extent such warranties cover
maintenance and repairs for which Tenant is responsible hereunder. If access to
the roof of the Building is required in order to perform any of Tenant’s
obligations under this Section 7.1.1, such access shall be subject to such
reasonable rules and procedures as Landlord may impose, and Tenant shall
maintain the affected portion of the roof in a clean and orderly condition and
shall not interfere with use of the roof by Landlord or any other tenant or
licensee. Notwithstanding the foregoing, Landlord may, during the existence of a
Default (or, at any time, with respect to the Tenant HVAC Units), perform on
Tenant’s behalf any of Tenant’s obligations under this Section 7.1.1, in which
case Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 10% of such cost (or, with respect to the Tenant HVAC
Units in the absence of a Default, 3% of such cost).

7.1.2 Landlord’s Obligations. Subject to Section 7.1.3, Landlord shall perform
all maintenance and repairs (including replacements) to, and keep in good
condition and repair, (i) the roof and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas.

7.1.3 No Release of Liability. Nothing in this Section 7.1 shall be deemed to
release any Landlord Party (defined in Section 10.1) or Tenant Party (defined in
Section 10.1) from liability for any negligence, willful misconduct or breach of
this Lease.

7.1.4 Capital Repairs. Notwithstanding the provisions of Section 7.1.1 above to
the contrary, if, at any time during the Term, any capital repairs, replacements
or improvements (as determined in accordance with generally accepted accounting
principles) are required to be made to the Tenant Systems for which Tenant is
responsible pursuant to Section 7.1.1 (excluding any Tenant Systems installed by
or for Tenant and any specialty or supplemental Tenant Systems or any other
equipment or facilities relating to the particular use or manner of use of the
Premises, including any equipment or facilities serving a computer server room,
“clean room” or laboratory space), then, unless such repairs, replacements or
improvements are required by the act or omission of Tenant or any Tenant
Parties, or any Alterations to the Premises made by or on behalf of Tenant or
any Transferee, Landlord shall perform such capital repairs, replacements or
improvements and the cost thereof shall be included as an Expense pursuant to
Section 4.2.3 above.

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which could adversely affect the Base Building or is visible from
the exterior of the Building (collectively, “Significant Alterations”).
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
without Landlord’s prior consent, provided that such Alterations (a) cost less
than Fifty Thousand Dollars ($50,000.00) per project and do not constitute
Significant Alterations hereunder (“Minor Alterations”), and (b) prior to
commencing any such Alterations, Tenant provides Landlord with not less than ten
(10) business days’ prior written notice thereof, which shall include a copy of
any governmental permits required to complete such Alterations. For any
Significant Alterations and for any Minor Alterations that require governmental
approvals, (a) Tenant, before commencing work, shall deliver to Landlord, and
obtain Landlord’s approval of, plans and specifications; (b) Landlord, in its
discretion, may require Tenant to obtain security for performance satisfactory
to Landlord; (c) Tenant shall deliver to Landlord “as built” drawings (in CAD
format, if requested by Landlord), completion affidavits, full and final lien
waivers, and all governmental approvals; and (d) Tenant shall pay Landlord upon
demand (i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing
the work, and (ii) a coordination fee equal to 3% of the cost of the work;
provided, however, that this clause (d) shall not apply to any Tenant
Improvements.

7.3 Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors; insurance; and (c) any required
governmental permits; provided, however, that, for Minor Alterations, no prior
approval of Tenant’s proposed contractors, subcontractors, mechanics, laborers
or materialmen shall be required if such persons or entities are selected by
Tenant from a list of pre-approved construction personnel provided by Landlord
or, at Landlord’s option, from a list of construction personnel provided by
Tenant and pre-approved by Landlord. Tenant acknowledges that the foregoing is
not an exclusive list of the reasons why Landlord may reasonably disapprove a
proposed general contractor. Tenant shall perform all Tenant Work (i) in a good
and workmanlike manner using materials of a quality reasonably approved by
Landlord; (ii) in compliance with any approved plans and specifications, all
Laws, the National Electric Code, and Landlord’s construction rules and
regulations; and (iii) in a manner that does not impair the Base Building. If,
as a result of any Tenant Work, Landlord becomes required under Law to perform
any inspection, give any notice, or cause such Tenant Work to be performed in
any particular manner, Tenant shall comply with such requirement and promptly
provide Landlord with reasonable documentation of such compliance. Landlord’s
approval of Tenant’s plans and specifications shall not

 

12



--------------------------------------------------------------------------------

relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work. Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

8. LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, except as otherwise notified by Landlord, Tenant, at its expense
and before the expiration or earlier termination hereof, shall remove any
Tenant-Insured Improvements, repair any resulting damage to the Premises or
Building, and restore the affected portion of the Premises to its condition
existing before the installation of such Tenant-Insured Improvements (or, at
Landlord’s election, to a Building-standard tenant-improved condition as
determined by Landlord); provided, however, that Tenant shall have no obligation
to remove any of the Tenant Improvements constructed pursuant to the Tenant Work
Letter, unless the same constitute Specialized Improvements, or any Prior
Alterations. If Tenant’s request for Landlord’s approval of any proposed
Alterations contains a request that Landlord identify any portion of such
Alterations that Landlord will require Tenant to remove as provided above, then
Landlord will, at the time if approves such Alterations, identify such portion
of the Alterations, if any, that Landlord will require Tenant to so remove. If
Tenant fails to timely perform any work required under the preceding sentence,
Landlord may perform such work at Tenant’s expense. As used herein, “Specialized
Improvements” means Tenant-insured Improvements that are not normal and
customary general office improvements consistent with a standard office/R&D
configuration, including, if the same were to be installed in the Premises, the
following: any specialty or supplemental Tenant Systems or other equipment or
facilities relating to the use of the Premises for purposes other than general
office use, including any equipment or facilities serving a computer server
room, “clean room” or laboratory space: internal stairwells; raised floors;
meeting rooms (other than a customary number of conference rooms of customary
size); classroom facilities; kitchens and cafeterias (as distinguished from
customary kitchenette areas): and any areas requiring floor reinforcement or
enhanced systems requirements (including library, file or computer rooms if they
have any such requirements). In connection with Landlord’s approval of the
Construction Drawings pursuant to the Tenant Work Letter, Landlord shall
identify if any of the Tenant Improvements shown thereon constitute Specialized
Improvements.

9. LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so. Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

10. INDEMNIFICATION; INSURANCE.

10.1 Indemnification.

10.1.1 Tenant’s Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for the following, including if caused by any active or
passive act, omission or neglect of any Landlord Party or by any act or omission
for which liability without fault or strict liability may be imposed: (i)any
damage to person or property (or resulting from the loss of use thereof), except
to the extent such damage is caused by the negligence or willful misconduct of
any Landlord Party and not covered by (i.e., exceeding the coverage limits) the
insurance required to be carried by Tenant hereunder or to the extent such
limitation on liability is prohibited by law, or (ii) any failure to prevent or
control any criminal or otherwise wrongful conduct by any third party or to
apprehend any third party who has engaged in such conduct. Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from (a) any
cause in, on or about the Premises, (b) occupancy of the Premises by, or any
negligence or willful misconduct of, Tenant, any party claiming by, through or
under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees (including Tenant, the “Tenant Parties”), or (c) any
breach by Tenant of any representation, covenant or other term contained herein.
The foregoing indemnification shall apply regardless of any active or passive
negligence of the Landlord Parties and regardless of whether liability without
fault or strict liability may be imposed upon the Landlord Parties; provided,
however, that, with respect to any Landlord Party, Tenant’s obligations under
this Section shall be inapplicable (i) to the extent such Claims arise from the
negligence or willful misconduct of such Landlord Party or a breach of this
Lease by Landlord, and are not covered by (i.e., exceeding the coverage limits)
the insurance required to be carried by Tenant hereunder, or (ii) to the extent
such obligations are prohibited by applicable Laws.

 

13



--------------------------------------------------------------------------------

10.1.2 Landlord’s Indemnification. Landlord shall defend, indemnify and hold
harmless Tenant from and against all Claims incurred by Tenant to the extent
caused by the negligence or willful misconduct of Landlord or other Landlord
Party or a breach of this Lease by Landlord and not covered by the insurance
required to be carried by Tenant hereunder or otherwise covered by Tenant’s
indemnity obligations set forth in Section 10.1.1 above.

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, for limits of liability not less than:

 

Bodily Injury and

   $1,000,000 each occurrence

Property Damage Liability

   $2,000,000 annual aggregate

Personal Injury Liability

   $1,000,000 each occurrence    $2,000,000 annual aggregate

Umbrella Liability Coverage

   $10,000,000 each occurrence    $10,000,000 annual aggregate

Umbrella liability insurance may be used to achieve the above minimum liability
limits, provided that the policy coverages are absolutely concurrent.

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII and shall
be in form and content reasonably acceptable to Landlord. Tenant’s Commercial
General Liability Insurance shall (a) name the Landlord Parties and any other
party designated by Landlord (“Additional Insured Parties”) as additional
insureds: and (b) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and non-contributing with
Tenant’s insurance. Landlord shall be designated as a loss payee with respect to
Tenant’s Property Insurance on any Tenant-Insured Improvements. Tenant shall
deliver to Landlord, on or before the Premises Delivery Date and at least 15
days before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement naming the Additional Insured Parties as additional insureds, and
attached to the ACORD 28 (or equivalent) there shall be an endorsement
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement shall be binding
on Tenant’s insurance company and shall name Landlord as a “cancellation notice
recipient”.

10.4 Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance. For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

 

14



--------------------------------------------------------------------------------

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

10.6 Landlord’s Insurance. Subject to reimbursement as an Expense in accordance
with the provisions of Article 4 hereof, Landlord shall procure and maintain in
effect throughout the Lease Term commercial general liability insurance,
property insurance and/or such other types of insurance as are normally carried
by reasonably prudent owners of commercial properties substantially similar to,
and in the vicinity of the Project. Such coverages shall be in such amounts,
from such companies and on such other terms and conditions as Landlord may from
time to time reasonably determine, and Landlord shall have the right, but not
the obligation, to change, cancel, decrease or increase any insurance coverages
in respect of the Building, add additional forms of insurance as Landlord shall
deem reasonably necessary, and/or obtain umbrella or other policies covering
both the Building and other assets owned by or associated with Landlord or its
affiliates, in which event the cost thereof shall be equitably allocated;
provided, however, that Landlord shall, at all times during the Lease Term,
maintain “special causes of loss” (or similar) property insurance coverage on
the Base Building in the amount of the full replacement value thereof as
reasonably estimated by Landlord (without deduction for depreciation), subject
to reasonable deductible amounts.

11. CASUALTY DAMAGE.

11.1 Landlord Repairs. With reasonable promptness after discovering any damage
to the Premises (other than trade fixtures), or to the Common Areas necessary
for access to the Premises, resulting from any fire or other casualty (a
“Casualty”), Landlord shall notify Tenant of Landlord’s reasonable estimate of
the time required to substantially complete repair of such damage (the “Landlord
Repairs”), If, according to such estimate (“Completion Estimate”), the Landlord
Repairs cannot be substantially completed within 270 days after they are
commenced (or, if the Casualty has occurred during the last 12 months of the
Term, within such number of days equal to 20% of the balance of the Term
remaining on the date of the Casualty), then either party may terminate this
Lease upon 60 days’ notice to the other party delivered within 10 days after
Landlord’s delivery of such Completion Estimate. Within 90 days after
discovering any damage to the Project resulting from any Casualty, Landlord may,
whether or not the Premises is affected, terminate this Lease by notifying
Tenant if (i) any Security Holder terminates any ground lease or requires that
any insurance proceeds be used to pay any mortgage debt; (ii) any damage to
Landlord’s property is not fully covered by Landlord’s insurance policies, less
deductibles; (iii) Landlord decides to rebuild the Building or Common Areas so
that it or they will be substantially different structurally or architecturally;
or (iv) any owner, other than Landlord, of any damaged portion of the Project
does not intend to repair such damage. If this Lease is not terminated pursuant
to this Section 11, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment and other events
of Force Majeure. The Landlord Repairs shall restore the Premises (other than
trade fixtures) and the Common Areas necessary for access to the Premises to
substantially the same condition that existed when the Casualty occurred, except
for (a) any modifications required by Law or any Security Holder, and (b) any
modifications to the Common Areas that are deemed desirable by Landlord, are
consistent with the character of the Project, and do not materially impair
access to the Premises. Notwithstanding Section 10.4, Tenant shall assign to
Landlord (or its designee) all insurance proceeds payable to Tenant under
Tenant’s insurance required under Section 10.2 with respect to any
Tenant-insured Improvements, and if the estimated or actual cost of restoring
any Tenant-Insured Improvements exceeds the insurance proceeds received by
Landlord from Tenant’s insurance carrier, Tenant shall pay such excess to
Landlord within 15 days after Landlord’s demand.

11.2 Outside Restoration Date. If Landlord does not substantially complete the
Landlord Repairs on or before the Outside Restoration Date (defined below),
then, provided that the Casualty was not caused by the negligence or willful
misconduct of Tenant or any Tenant Party, Tenant may terminate this Lease by
notifying Landlord within fifteen (15) days after the Outside Restoration Date.
As used herein, “Outside Restoration Date” means the date occurring thirty
(30) days after the later of (a) the expiration of the time set forth in the
Completion Estimate, or (b) the date occurring 270 days after commencement of
the Landlord Repairs; provided, however, that the Outside Restoration Date shall
be extended to the extent any unreasonable delay in the substantial completion
of the Landlord Repairs is caused by Tenant or any Tenant Party. Notwithstanding
the foregoing, if Landlord determines in good faith that it will be unable to
substantially complete the Landlord Repairs on or before the Outside Restoration
Date, Landlord may cease its performance of the Landlord Repairs and notify
Tenant (the “Restoration Date Extension Notice”) of such inability, which
Restoration Date Extension Notice shall set forth the date on which Landlord
reasonably believes such substantial completion will occur. Upon receiving the
Restoration Date Extension Notice, Tenant may terminate this Lease by notifying
Landlord within ten (10) business days after receiving the Restoration Date
Extension Notice. If Tenant does not terminate this Lease within such ten
(10) business day period, the Outside Restoration Date automatically shall be
amended to be the date set forth in the Restoration Date Extension Notice.

 

15



--------------------------------------------------------------------------------

11.3 Rent Abatement. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises or any Common Area necessary for Tenant’s access to the
Premises is damaged by a Casualty, then, during any time that, as a result of
such damage, any portion of the Premises is untenantable or inaccessible and is
not occupied by Tenant. Monthly Rent shall be abated in proportion to the
rentable square footage of such portion of the Premises.

12. NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13. CONDEMNATION. If the entire Building or a portion of the Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 10% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this
Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert any claim for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any fixtures that Tenant is entitled to remove
upon the expiration hereof, and for moving expenses, so long as such claim does
not diminish the award available to Landlord or any Security Holder and is
payable separately to Tenant. If this Lease is terminated pursuant to this
Section 13, all Rent shall be apportioned as of the date of such termination. If
a Taking occurs and this Lease is not so terminated, Monthly Rent shall be
abated for the period of such Taking in proportion to the percentage of the
rentable square footage of the Premises, if any, that is subject to, or rendered
inaccessible by, such Taking.

14. ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”), If Tenant desires Landlord’s consent to any Transfer.
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 30
days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19). Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

 

16



--------------------------------------------------------------------------------

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 In the case of a proposed sublease, license or other occupancy agreement,
the rent or occupancy fee charged by Tenant to the transferee during the term of
such agreement, calculated using a present value analysis, is less than 75% of
the rent being quoted by Landlord or its Affiliate (defined in Section 14.8) at
the time of such Transfer for comparable space in the Project for a comparable
term, calculated using a present value analysis; provided, however, that if no
comparable space in the Project is available for lease for a comparable term at
the time of the proposed Transfer, then the foregoing restriction on the
proposed effective rent shall be inapplicable; or

14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein. “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any brokerage commissions (not to exceed
commissions typically paid in the market at the time of such subletting or
assignment) and reasonable attorneys’ fees paid by Tenant in connection with the
Transfer (“Recoverable Expenses”); (b) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, the
amount by which all rent and other consideration paid by the transferee to
Tenant pursuant to such agreement exceeds the Monthly Rent payable by Tenant
hereunder with respect to the Contemplated Transfer Space (less any Recoverable
Expenses, as amortized on a monthly, straight-line basis over the term of such
agreement); and (c) in the case of a Change of Control, any consideration
(including payment for Leasehold Improvements) paid by the new controlling
party(ies) to the prior controlling party(ies) on account of this Lease, less
any Recoverable Expenses. Payment of Landlord’s share of the Transfer Premium
shall be made (x) in the case of an assignment or a Change of Control, within 10
days after Tenant or the prior controlling party(ies), as the case may be,
receive(s) the consideration described above, and (y) in the case of a sublease,
license or other occupancy agreement, with respect to each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 30 days after receiving a Transfer Notice
for fifty percent (50%) or more of the rentable square footage of the Premises
for substantially the remainder of the Lease Term, may terminate this Lease with
respect to the Contemplated Transfer Space as of the Contemplated Effective
Date. If the Contemplated Transfer Space is less than the entire Premises, then
Base Rent, Tenant’s Share, and the number of parking spaces to which Tenant is
entitled under Section 9 of the Basic Lease Information shall be deemed adjusted
on the basis of the percentage of the rentable square footage of the Premises
retained by Tenant. Upon request of either party, the parties shall execute a
written agreement prepared by Landlord memorializing such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder, No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

 

17



--------------------------------------------------------------------------------

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of 50% or more of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s). As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise. Notwithstanding anything to the contrary in this Lease,
no Change of Control or change in the Controlling Interest shall be deemed to
have occurred through the transfer of ownership of voting securities listed on a
recognized securities exchange, or in connection privatizing a publicly-traded
company.

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets (a “Permitted Transfer”), provided that (i) at least 10
business days before the Transfer (or, if prior notice of such Transfer to
Landlord is not permitted by securities laws, within ten (10) business days
after the effective date of the Transfer), Tenant notifies Landlord of such
Transfer and delivers to Landlord any documents or information reasonably
requested by Landlord relating thereto, including reasonable documentation that
the Transfer satisfies the requirements of this Section 14.8; (ii) in the case
of an assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment (or, if
prior notice of such assignment to Landlord is not permitted by securities laws,
within ten (10) business days after the effective date of the assignment), a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 75% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) the transferee is qualified to
conduct business in the State of California; and (v) the Transfer is made for a
good faith operating business purpose and not in order to evade the requirements
of this Section 14. As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.

15. SURRENDER.

15.1 Required Repairs. Upon the expiration or earlier termination hereof, and
subject to Sections 8 and 11 and this Section 15, Tenant shall surrender
possession of the Premises to Landlord in good condition and repair and as
thereafter improved by Landlord and/or Tenant, except for reasonable wear and
tear and repairs that are Landlord’s express responsibility hereunder. Without
limiting the foregoing, Tenant, at its expense, before surrendering the
Premises, shall have caused (a) all interior walls of the Premises to have been
repaired if marked or damaged; (b) all carpets to have been shampooed and
cleaned and all floors to have been cleaned and waxed; (c) all broken, marred or
nonconforming acoustical ceiling tiles to have been replaced; and (d) the Tenant
Systems (but excluding any Tenant HVAC Unit for which Landlord has assumed the
responsibility for repair pursuant to Section 7.1.1) to have been audited,
serviced and repaired by a reputable and licensed service firm reasonably
acceptable to Landlord, and otherwise put in good order (including replacement
of any burned-out or broken light bulbs or ballasts). If Tenant fails to timely
perform any work required under this Section 15.1, Landlord may do so, in which
case Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 10% of such cost.

15.2 Required Removal. Before the expiration or earlier termination hereof,
Tenant, without expense to Landlord, shall (a) remove from the Premises all
debris and rubbish and all furniture, equipment, trade fixtures, Lines,
free-standing cabinet work, movable partitions and other articles of personal
property that are owned or placed in the Premises by Tenant or any party
claiming by, through or under Tenant (except for any Lines not required to be
removed under Section 23), and (b) repair all damage to the Premises and
Building resulting from such removal. If Tenant fails to timely perform such
removal and repair, Landlord may do so at Tenant’s expense (including storage
costs). If Tenant fails to remove such property from the Premises, or from
storage, within 30 days after notice from Landlord, any part of such property
shall be deemed, at Landlord’s option, either (x) conveyed to Landlord without
compensation, or (y) abandoned. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Tenant be required to remove (i) the
Tenant Improvements (other than the Specialized Improvements, if any) or
(ii) any Prior Alterations.

 

18



--------------------------------------------------------------------------------

16. HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof. Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover. Tenant shall be liable for all resulting damages,
including lost profits, incurred by Landlord, but only to the extent such
holdover occurs more than thirty (30) days after notice from Landlord that
Landlord has entered into, or will enter into, a lease with such new tenant.

17. SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as no
Default exists. Within 10 business days after request by Landlord, Tenant shall
execute such further instruments as Landlord may reasonably deem necessary to
evidence the subordination or superiority of this Lease to any Security
Agreement. Tenant waives any right it may have under Law to terminate or
otherwise adversely affect this Lease or Tenant’s obligations hereunder upon a
foreclosure. Within 10 business days after Landlord’s request. Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers. The “Additional
Provisions” attached hereto as Exhibit F are incorporated herein by this
reference and made a part hereof.

18. ENTRY BY LANDLORD. At all reasonable times and upon reasonable upon at least
twenty-four (24) hours’ prior notice to Tenant, or in an emergency, Landlord may
enter the Premises to (i) inspect the Premises; (ii) show the Premises to
prospective purchasers, current or prospective Security Holders or insurers, or,
during the last 9 months of the Term (or while an uncured Default exists),
prospective tenants; (iii) post notices of non-responsibility; or (iv) perform
maintenance, repairs or alterations. At any time and without notice to Tenant,
Landlord may enter the Premises to perform required services. If reasonably
necessary, Landlord may temporarily close any portion of the Premises to perform
maintenance, repairs or alterations. In an emergency, Landlord may use any means
it deems proper to open doors to and in the Premises. No entry into or closure
of any portion of the Premises pursuant to this Section 18 shall render Landlord
liable to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder; provided, however, that Landlord shall use commercially
reasonable efforts to minimize the disruption to Tenant’s use and enjoyment of
the Premises. Notwithstanding the foregoing or any other provision of this
Lease, except in the event of an emergency, Landlord Parties must in all events,
provided that Tenant makes its representatives available to Landlord, be
escorted by such representatives in the Premises. Tenant acknowledges and agrees
that, to the extent Tenant does not facilitate Landlord’s access to the Premises
or certain portions thereof, Landlord shall be absolved from the obligation to
perform any services under this Lease within such portion of the Premises.

 

19. DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after written notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after written notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period. Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s written notice; or

19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant; or

 

19



--------------------------------------------------------------------------------

19.1.4 Any breach by Tenant of Sections 14, 17 or 18 where such breach continues
for more than two (2) business days after written notice from Landlord; or

19.1.5 Tenant becomes in material breach or Section 25.3.

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code §
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or

 

20



--------------------------------------------------------------------------------

(b) operate to release Tenant from any of its obligations hereunder. Tenant
waives, for Tenant and for all those claiming by, through or under Tenant,
California Civil Code § 3275 and California Code of Civil Procedure §§ 1174(c)
and 1179 and any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

20. LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to the lesser of (i) Landlord’s interest in the Building, or (ii) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to 80% of the value of the Building (as such
value is determined by Landlord); (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage.

21. SECURITY DEPOSIT.

21.1 Generally. Concurrently with its execution and delivery hereof, Tenant
shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to pay any past-due Rent, cure any breach by
Tenant, or compensate Landlord for any other loss or damage caused by such
breach. If Landlord so applies any portion of the Security Deposit, Tenant,
within five (5) business days after demand therefor, shall restore the Security
Deposit to its original amount. The Security Deposit is not an advance payment
of Rent or measure of damages. Any unapplied portion of the Security Deposit
shall be returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, or (b) Tenant’s surrender of the Premises as required
hereunder. Landlord shall not be required to keep the Security Deposit separate
from its other accounts.

21.2 Reduction of Security Deposit. Notwithstanding any provision of this Lease
to the contrary, the amount of the Security Deposit required to be furnished by
Tenant to Landlord hereunder shall be reduced on the fourth (4th) anniversary of
the Commencement Date (the Adjustment Date”), to equal $50,000.00; provided,
however, that in no event shall any such reduction be permitted hereunder (a) if
there has occurred any uncured Default by Tenant under this Lease prior to the
Adjustment Date or (b) if Tenant is in default of any of its obligations under
this Lease as of the Adjustment Date (unless such default is cured before
expiration of the then applicable cure period). In furtherance of the foregoing,
within thirty (30) days after the Adjustment Date, Landlord shall, subject to
the conditions above, refund to Tenant the excess amount of the Security Deposit
equal to $50,000.00.

22. [INTENTIONALLY OMITTED.]

23. COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Unless
otherwise notified by Landlord, Tenant, at its expense and before the expiration
or earlier termination hereof, shall remove all Lines and repair any resulting
damage. As used herein, “Lines” means all communications or computer wires and
cables serving the Premises, whenever and by whomever installed or paid for,
including any such wires or cables installed pursuant to any prior lease.

24. PARKING. Tenant may park, free of charge (except as expressly provided
below), in the Project’s parking areas (the “Parking Areas”), in common with
other tenants of the Project, upon the following terms and conditions. Tenant
shall not use more than the number of unreserved and/or reserved parking spaces
set forth in Section 9 of the Basic Lease Information. Tenant shall pay Landlord
any fees, taxes or other charges imposed by any governmental or
quasi-governmental agency in connection with the Parking Areas, to the extent
such amounts are allocated to Tenant by Landlord. Landlord shall not be liable
to Tenant, nor shall this Lease be affected, if any parking is impaired by (or
any parking charges are

 

21



--------------------------------------------------------------------------------

imposed as a result of) any Law. Tenant shall comply with all rules and
regulations established by Landlord from time to time for the orderly operation
and use of the Parking Areas, including any sticker or other identification
system and the prohibition of vehicle repair and maintenance activities in the
Parking Areas. Tenant’s use of the Parking Areas shall be at Tenant’s sole risk,
and Landlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Areas or
otherwise in connection with any use of the Parking Areas by Tenant or its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Areas, and, in connection therewith,
temporarily deny or restrict access to the Parking Areas, in each case without
abatement of Rent or liability to Tenant; provided, however. Landlord shall use
commercially reasonable efforts to provide adequate alternate parking reasonably
acceptable to Tenant. Tenant’s parking rights under this Section 24 are solely
for the benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

25. MISCELLANEOUS.

25.1 Notices. No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested, (ii)
delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 10 or 11 of the Basic Lease Information, as applicable, or to such other
place (other than a P.O. box) as the recipient may from time to time designate
in a Notice to the other party. Any Notice shall be deemed received on the
earlier of the date of actual delivery or the date on which delivery is refused,
or, if Tenant is the recipient and has vacated its notice address without
providing a new notice address, three (3) days after the date the Notice is
deposited in the U.S. mail or with a courier service as described above.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”). such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

25.3 Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors
that remained or will remain undischarged for a period of sixty (60) days,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is, or at
any time during the Term will be, (i) in violation of any Laws relating to
terrorism or money laundering, or (ii) among the parties identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

25.4 [Intentionally Omitted.]

25.5 [Intentionally Omitted.]

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

 

22



--------------------------------------------------------------------------------

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord represents to Tenant that it has dealt only with Landlord’s
Broker as its broker in connection with this Lease. Landlord shall indemnify,
defend and hold Tenant harmless from all claims of any brokers, including
Landlord’s Broker, claiming to have represented Landlord in connection with this
Lease. Tenant acknowledges that any Affiliate of Landlord that is involved in
the negotiation of this Lease is representing only Landlord, and that any
assistance rendered by any agent or employee of such Affiliate in connection
with this Lease or any subsequent amendment or other document related hereto has
been or will be rendered as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.
Landlord shall be responsible for the payment of any and all leasing commissions
to Tenant’s Broker and Landlord’s Broker in connection with this Lease. The
terms of this Section 25.7 shall survive the expiration or earlier termination
of the Lease.

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9 Waiver of Statutory Provisions. Each party waives California Civil Code §§
1932(2) and 1933(4). Tenant waives (a) any rights under (i) California Civil
Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California Code
of Civil Procedure § 1265.130; and (b) any right to terminate this Lease under
California Civil Code § 1995.310.

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the ease may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that are comparable to the Building in size, age, class, quality and
location. Tenant waives the benefit of any rule that a written agreement shall
be construed against the drafting party. For purposes hereof, (a) a matter (such
as the application or violation of a Law) shall be deemed to result from a
particular use (as distinguished from general R&D Use) of the Premises if and
only if such matter results from such use and a different R&D Use could be made
of the Premises without resulting in such matter; and (b) a matter (such as
compliance with a Law) shall be deemed to be required for a particular use (as
distinguished from general R&D Use) of the Premises if and only if such matter
is required for such use and a different R&D Use could be made of the Premises
without requiring such matter.

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several, Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor. So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms hereof.
Landlord may transfer its interest herein, in which event Landlord shall be
released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit) and Tenant shall attorn to the transferee. No
rights to any view or to light

 

23



--------------------------------------------------------------------------------

or air over any property are granted to Tenant hereunder. The expiration or
termination hereof shall not relieve either party of any obligation that accrued
before, or continues to accrue after, such expiration or termination.

26. RIGHTS RESERVED TO LANDLORD. Notwithstanding any contrary provision hereof,
provided that the same does not unreasonably interfere with Tenant’s use of the
Premises or the Parking Areas, Landlord may, without liability to Tenant,
(a) make repairs or alterations to the Project, and in doing so transport any
required material through the Premises, close entrances, doors, corridors,
elevators and other facilities in the Project, open any ceiling in the Premises,
and temporarily suspend services or use of Common Areas, all during normal
business hours (provided, however, that, upon Tenant’s request, Landlord, to the
extent reasonably practicable, shall perform such work after normal business
hours if Tenant pays all resulting overtime and other incremental expense
increases resulting therefrom); (b) install, use and maintain through the
Premises, pipes, conduits, wires and ducts serving the Premises and/or Project;
(c) install, operate, maintain and repair any satellite dish, antennae,
equipment, or other facility on the roof of the Building or use the roof in any
other manner, and permit any entity selected by Landlord to undertake the
foregoing; and (d) take any other action that Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building or
the Project. In addition, Landlord reserves all rights not expressly granted to
Tenant hereunder.

27. SIGNAGE.

27.1 Signage Rights. Tenant shall not, without Landlord’s prior approval, place
on any portion of the Premises any sign, placard, lettering, banner, display,
graphic, decor or other advertising or communicative material that is visible
from outside the Building; provided, however, that subject to this Section 27,
Tenant, at its expense, may install the following signage which may identify the
Original Tenant and. to the extent permitted below, a Permitted Signage
Transferee (collectively, “Signage”): (i) one (1) sign on any existing monument
sign for the Premises, and (ii) one (1) sign on the exterior of the Building.
The graphics, materials, size, color, design, lettering, lighting (if any),
specifications and exact location of the Signage (collectively, the “Signage
Specifications”) shall be subject to Landlord’s approval, which shall not be
unreasonably withheld provided that the same are consistent with Landlord's
signage standards in effect at the time (“Signage Criteria”). In addition, the
Signage and Signage Specifications shall be subject to Tenant’s receipt of all
required governmental permits and approvals, and shall be subject to all
applicable Laws and the Signage Criteria. Tenant hereby acknowledges that,
notwithstanding Landlord’s approval of the Signage and/or Signage
Specifications, Landlord has made no representation or warranty to Tenant that
Tenant will be able to obtain such approvals and permits. Tenant shall pay all
costs associated with the Signage, including costs of design, construction,
permitting, installation, maintenance, repair and removal. Tenant shall maintain
the Signage in good condition and repair during the Term. Before the expiration
or earlier termination hereof. Tenant shall remove the Signage and repair any
damage to the Building and/or Project (including any fading or discoloration)
caused by the Signage or its removal.

27.2 Rights Personal to Tenant; Occupancy Requirement. Tenant’s rights under
Section 27.1 are personal to, and may be exercised only by, the Original Tenant
and not by any assignee, subtenant, licensee or other transferee of Original
Tenant’s interest in this Lease; provided, however, that such rights may be
transferred to and exercised by any such transferee (a “Permitted Signage
Transferee”) that (a) acquires its interest in or under this Lease solely
through one or more Permitted Transfers originating with Original Tenant;
(b) occupies at least 50% of the Premises; and (c) does not have a name or logo
that (i) in Landlord’s reasonable judgment (taking into consideration the level
and visibility of the Signage), is materially inconsistent with the quality of
the Project or would otherwise reasonably offend a landlord of a building
comparable to the Project, or (ii) conflicts with any contractual or legal
obligation of Landlord. Notwithstanding any contrary provision hereof, if at any
time the entirety of the Premises is not occupied by Original Tenant and/or a
Permitted Signage Transferee, then Tenant’s (and any Permitted Signage
Transferee’s) rights under Section 27.1 shall terminate and Tenant shall remove
the Signage in accordance with Section 27.1.

28. HAZARDOUS MATERIALS AND MOLD.

28.1 Hazardous Materials.

28.1.1 Definitions. As used herein, the following terms shall have the following
meanings:

(a) “Hazardous Material” means any material or substance that is now or
hereafter defined or regulated by any Law or governmental authority thereunder
as radioactive, toxic, hazardous, or waste, or a chemical known to the State of
California to cause cancer or reproductive toxicity, including (i) petroleum and
any of its constituents or byproducts, (ii) radioactive materials,
(iii) asbestos in any form or condition, and (iv) substances or materials
regulated by any of the following, as amended from time to time, and any rules
promulgated thereunder: the Comprehensive Environmental

 

24



--------------------------------------------------------------------------------

Response Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33
U.S.C. §§1251 et seq.; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The
California Health and Safety Code; The California Water Code; The California
Labor Code; The California Public Resources Code; or The California Fish and
Game Code.

(b) Tenant shall be deemed to “Use” a quantity of Hazardous Material if any
Tenant Party brings upon, produces, treats, stores, handles, discharges,
disposes of, or otherwise uses such quantity of such Hazardous Material in or
about the Premises or Project.

(c) “Disclosure Certificate” means a Hazardous Materials Disclosure Certificate
substantially in the format of Exhibit G.

28.1.2 Use of Hazardous Materials. Tenant shall not Use any quantity of any
Hazardous Material (other than quantities and types of office and janitorial
supplies typically associated with general office use) unless (a) such Use is
described in the most recent Disclosure Certificate provided by Tenant to
Landlord, and (b) Landlord has approved such Use. Landlord shall provide Tenant
with notice approving or disapproving of any proposed Use of any quantity of any
Hazardous Material within 30 days after receiving a Disclosure Certificate
describing such proposed Use (provided that Tenant does not submit a new
Disclosure Certificate to Landlord more frequently than once per calendar year).
Landlord may withhold or condition such approval in its sole and absolute
discretion. If the Disclosure Certificate attached as Exhibit G (which is hereby
provided by Tenant to Landlord) describes one or more specific Use(s) of one or
more specific quantities of one or more specific Hazardous Materials, Landlord
hereby approves such Use(s) for purposes of this Section 28.1.2.

28.1.3 Compliance with Law; Indemnification. Without limiting its obligations,
Tenant, at its expense, shall (a) cause any Use of Hazardous Materials by Tenant
to comply with Law, including by obtaining and complying with all governmental
permits necessary for such compliance; and (b) indemnify, defend and hold the
Landlord Parties harmless from and against any Claims (including diminution in
value of the Premises or Project, damages for the loss or restriction on use of
leasable space or of any amenity of the Premises or Project, damages arising
from any adverse impact on marketing of space in the Project, Remedial Work
(defined below), and amounts paid in settlement of Claims) arising from any such
Use.

28.1.4 Inspection. Landlord, at its option, may, at any time (but not more than
once in any calendar year unless Landlord has Reasonable Cause (defined below)),
enter the Premises and perform such inspections, tests and investigations as may
be reasonably necessary to determine whether Tenant is in compliance with the
provisions of this Section 28.1 (a “Compliance Inspection”); provided, however,
that Landlord shall not conduct a Compliance Inspection more frequently than
once in any calendar year unless Landlord has Reasonable Cause (defined below)).
Tenant shall reimburse to Landlord the costs of any Compliance Inspection within
30 days after Landlord’s demand; provided, however, that Landlord shall pay such
costs if (a) Landlord does not have Reasonable Cause for such Compliance
Inspection, and (b) the most recent Disclosure Certificate provided by Tenant
pursuant to Section 28.1.2 states that Tenant’s current and proposed future Uses
of Hazardous Materials are limited to dc minimis amounts of Hazardous Materials
customarily used in office buildings. For purposes hereof, Landlord shall be
deemed to have “Reasonable Cause” for a Compliance Inspection if and only if
(x) Landlord has reasonable cause to believe that Tenant has breached any
provision of this Section 28.1, or (y) such Compliance Inspection is required by
any governmental agency.

28.1.5 Landlord Notification. Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
submitted or received by or on behalf of Tenant concerning environmental issues
at the Premises or the Project, including any written material relating to any
actual or potential release, discharge, spill, investigation, compliance,
cleanup or abatement of Hazardous Materials or any actual or potential cause of
action, claim or legal proceeding relating thereto. Tenant shall use
commercially reasonable efforts, within 24 hours after discovering any
unauthorized release, spill or discharge of Hazardous Materials in, on, or about
the Premises or Project, to provide notice to Landlord fully describing such
event. Without limiting the foregoing, Tenant, within 24 hours of receiving any
warning, notice of violation, permit suspension or similar disciplinary measure
relating to Tenant’s actual or alleged failure to comply with any Law or permit
relating to Hazardous Materials, shall provide notice to Landlord of the same.

28.1.6 Remedial Work. If any investigation or monitoring of site conditions or
any clean-up, containment, restoration, removal or remediation of Hazardous
Materials at or about the Premises or Project (collectively. “Remedial Work”) is
required by Law (or is otherwise necessary to render the Premises suitable for
unrestricted use) as a result of any Use of Hazardous Materials by any Tenant
Party, then Tenant, at Landlord’s option, shall either perform such Remedial
Work at Tenant’s cost or pay Landlord, within 30 days after demand, the cost of
performing such Remedial Work. All Remedial Work performed by Tenant shall be
performed in compliance with applicable Laws, by contractors

 

25



--------------------------------------------------------------------------------

approved by Landlord, under the supervision of a consulting engineer approved by
Landlord, and otherwise in accordance with Section 7.3. Tenant shall reimburse
Landlord, within 30 days after demand, Landlord’s reasonable attorneys’ and
experts’ fees and costs incurred in connection with monitoring or reviewing any
Remedial Work.

28.2 Mold. Because mold spores are present essentially everywhere and mold can
grow in almost any moist location. Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices”). Without limiting its obligations. Tenant, at its
expense, shall keep and maintain the Premises in good order and condition in
accordance with the Mold Prevention Practices and acknowledges that the control
of moisture, and prevention of mold within the Premises, are integral to its
obligations under this Lease, Without limiting the foregoing, Tenant shall
promptly notify Landlord if it observes, suspects, has reason to believe that
any Mold Conditions (as defined below) exist at the Premises, or if Tenant
receives any notice from a governmental agency of complaints regarding the
indoor air quality at the Premises. Notwithstanding anything to the contrary in
this Lease, Tenant shall not be responsible for, and upon request. Landlord at
its sole cost, shall take all actions necessary to investigate, identify, and
remediate any mold to the extent that such remediation is necessitated by any
condition arising from Landlord’s failure to perform any repair, replacement or
improvement which is Landlord’s obligation to perform under the provisions of
this Lease. As used herein, “Mold Conditions” mean, collectively, the presence
of mold or any other conditions at the Premises that reasonably could be
expected to cause or result from mold or fungus, including observed or suspected
instances of water damage, condensation, seepage, leaks or any other water
penetration (from any source, internal or external), mold growth, mildew,
repeated complaints of respiratory ailments or eye irritation by Tenant’s
employees or any other occupants of the Premises.

28.3 Surrender. At the expiration or earlier termination hereof, Tenant, without
limiting its obligations, shall surrender the Premises to Landlord free of
(a) any Hazardous Materials placed in, about or near the Premises by any Tenant
Party, and (b) any Mold Condition caused or exacerbated by any gross negligence,
willful misconduct, or breach of this Lease of or by any Tenant Party.

29. EXISTING PERSONAL PROPERTY.

29.1 Right to Use. During the Term of this Lease, Tenant shall have the right,
without additional charge, to the exclusive use and possession of the existing
furniture and other personal property in the Premises as of the date of this
Lease (the “Existing Personal Property”), subject to the terms and conditions
contained in this Article 29; provided, however, that, prior to the Premises
Delivery Date, Landlord shall remove (or cause to be removed), at no cost to
Tenant, all cubicles and associated furniture located within the cubicles from
the Premises. Landlord and Tenant agree that the lease of the Existing Personal
Property to Tenant under this Article 29 is and is intended to be a true lease
(and not a lease intended as security or a lease in the nature of a security
interest). Except as provided in Section 29.4 below, all right, title or
interest in the Existing Personal Property shall be in and remain with Landlord
and no right, title or interest in the Existing Personal Property shall pass to
Tenant other than the right to possess and use the Existing Personal Property
for the Term of this Lease.

29.2 Tenant’s Obligations. Tenant shall, at its sole expense, repair and
maintain each item of the Existing Personal Properly in the same condition as
when received, ordinary wear and tear excepted.

29.3 Disclaimer. Tenant acknowledges that Landlord is not the manufacturer or
supplier of the Existing Personal Property, nor the agent thereof, and that
Landlord makes no express or implied representations or warranties as to any
matter whatsoever, including without limitation, the merchantability of the
Existing Personal Properly, its fitness for a particular purpose, its design or
condition, its capacity or durability, the quality of the material or
workmanship in the manufacture or assembly of the Existing Personal Property,
and Landlord hereby disclaims any such warranty. Landlord is not responsible for
any repairs or service to the Existing Personal Property, defects therein or
failures in the operation thereof.

29.4 End of Lease Term. Upon the expiration or earlier termination of this Lease
(other than, at Landlord’s option, a termination of this Lease pursuant to
Section 19.2.1 above), Landlord will, at Tenant’s option, transfer to Tenant all
of Landlord’s right, title and interest in the Existing Personal Property,
without warranty or representation of any kind, except that Landlord is the
owner of the Existing Personal Property and that the transfer thereof to Tenant
will be free and clear of any liens or encumbrances. Landlord shall, upon
Tenant’s request, execute and deliver to Tenant a bill of sale effecting any
such transfer, at which time Tenant will pay Landlord one dollar ($1.00) for the
transfer of Existing Personal Property. If Tenant elects not to have Landlord
transfer the Existing Personal Property to Tenant as provided above, Tenant
shall have no obligation to remove the Existing Personal Property from the
Premises at the expiration or earlier termination of this Lease.

 

26



--------------------------------------------------------------------------------

30. EXTERIOR EQUIPMENT PAD.

30.1 License. If, as of the Date of this Lease, there exists an exterior
equipment pad serving the Premises (the “Equipment Pad”), then Landlord hereby
grants to Tenant a license (the “Equipment Pad License”), at Tenant’s sole cost
and expense (subject to application of the Tenant Improvement Allowance pursuant
to the Tenant Work Letter), but otherwise without charge, to install and
maintain certain equipment on the Equipment Pad to serve Tenant’s business in
the Premises (collectively, “Tenant’s Exterior Equipment”), subject to, and in
accordance with, the terms and conditions contained in Section 7 and this
Section 30.

30.2 General Requirements. The Equipment Pad License is subject to the following
requirements:

30.2.1 The type, size, and quality of Tenant’s Exterior Equipment, the
substances to be stored in Tenant’s Exterior Equipment, the precise location of
Tenant’s Exterior Equipment, all safety, monitoring, and related equipment, the
method and manner of installation, and all other matters material to the
installation of Tenant’s Exterior Equipment, including, without limitation, all
Building penetrations, are subject to Landlord’s prior written approval.

30.2.2 Tenant’s contractor for installation of Tenant’s Exterior Equipment shall
be subject to Landlord’s prior approval, and such contractor must provide
evidence of insurance reasonably satisfactory to Landlord prior to commencing
work in or about the Building.

30.2.3 Tenant’s Exterior Equipment must be installed in a good and workmanlike
manner and in accordance with all Applicable Requirements, and in accordance
with plans and specifications approved in advance by Landlord. Without limiting
the generality of the foregoing, such plans and specifications must include for
Landlord’s approval, (i) an elevation showing the location of penetrations, and
planned methods of waterproofing the penetrations; and (ii) details on screening
Tenant’s Exterior Equipment and the enclosure. The giving of any approval by
Landlord shall not eliminate any of Tenant’s obligations under this Lease,
including, without limitation. Tenant’s obligation to obtain all required
permits and to secure compliance with all Applicable Requirements. Tenant agrees
to pay, within thirty (30) days after receipt of an invoice therefor, Landlord’s
actual out-of-pocket costs incurred in payments to third parties with respect to
Landlord’s review and approval of the plans and specifications.

30.2.4 Tenant shall provide Landlord with reasonable advance notice prior to
commencing installation of Tenant’s Exterior Equipment or other work on or to
Tenant’s Exterior Equipment from time to time, and agrees to afford Landlord the
opportunity to be present for all such work.

30.2.5 After the initial installation of Tenant’s Exterior Equipment hereunder,
Tenant shall not make any alteration, addition or improvement thereto, or to the
substances stored therein, without first obtaining Landlord’s prior written
approval thereof; and any such alterations, additions or improvements shall be
subject to all the conditions and restrictions that apply to the original
Tenant’s Exterior Equipment, including, without limitation, the requirement that
Tenant furnish Landlord with detailed plans and specifications relating to the
proposed alterations, additions or improvements.

30.2.6 Tenant, at its expense, shall at all times keep Tenant’s Exterior
Equipment in good order, condition and repair, and the location and the areas
immediately surrounding same neat and clean. With respect to all operations
relating to Tenant’s Exterior Equipment, Tenant shall conduct its business and
control its agents, employees and invitees in such manner as not to create any
nuisance, or interfere with, annoy or disturb any other licensee or tenant of
the Project or Landlord in its operation of the Project.

30.3 Compliance With Laws. Tenant shall accept the designated location for
Tenant’s Exterior Equipment, in its condition and “as-built” configuration
existing on the date of this Lease. Landlord has made no representations or
promise as to the suitability or effectiveness of such location for Tenant’s
proposed use, or as to any Applicable Requirements applicable to Tenant’s
proposed use of Tenant’s Exterior Equipment, or as to the condition of (or
alteration or improvement of) the location for Tenant’s Exterior Equipment.
Tenant, at its sole cost and expense, shall comply with all Applicable
Requirements applicable to the installation, maintenance, operation and use of
Tenant’s Exterior Equipment. Without limiting the generality of the foregoing,
Tenant shall be responsible for obtaining any building permits, and any
licenses, consents, approvals or permits which may be required by any federal,
state and local agencies or governmental authorities required for the
installation, maintenance, operation and removal of Tenant’s Exterior Equipment,
shall provide copies of the same to Landlord, and shall, at all times during the
term of the Exterior Equipment License, comply with all requirements of any such
agency or authority.

 

27



--------------------------------------------------------------------------------

30.4 Damage to Building. Any damage to the Building resulting from the
installation, operation, maintenance or removal of Tenant’s Exterior Equipment,
including without limitation, leakage or water damage, shall be repaired by
Tenant, at Tenant’s sole cost and expense; provided, however, that to the extent
Tenant fails to make such repairs after applicable notice and cure periods
(except in an emergency, in which event Landlord shall furnish Tenant with
reasonable notice in light of the circumstances), Landlord may make such
repairs, in which event Tenant shall reimburse Landlord for the reasonable cost
thereof within thirty (30) days following receipt of a reasonably detailed
invoice therefor.

30.5 Ownership of Tenant’s Exterior Equipment; Removal and Restoration. Tenant’s
Exterior Equipment shall be Tenant’s properly and Tenant shall, at its own
expense, remove Tenant’s Exterior Equipment not later than the expiration or
earlier termination of this Lease, repair all damage to the Building caused by
such removal, and restore the affected portion of the Building to its condition
existing before the installation of such Tenant’s Exterior Equipment. If Tenant
fails to complete the removal, repair or restoration required by this
Section 30.5 before the expiration or earlier termination of this Lease,
(i) Landlord may do so and may charge the cost thereof to Tenant, and (ii) for
purposes of Section 16 above, Tenant shall be deemed to be in holdover in the
Premises without Landlord’s consent until such work is completed.

30.6 Insurance; Indemnity.

30.6.1 Tenant shall cause the insurance policies required to be maintained
pursuant to Section 10 to cover Tenant’s Exterior Equipment and any Claims
arising in connection with the presence, use, operation, installation, repair,
maintenance, or removal of Tenant’s Exterior Equipment.

30.6.2 Subject to Section 10 of the Lease, Tenant hereby agrees to protect,
defend, indemnify and hold Landlord and the other Landlord Parties, and each of
them, harmless from and against any and all Claims arising from or connected in
any way with Tenant’s Exterior Equipment or the operations of Tenant or any
Tenant Parties in connection therewith, including, without limitation, (i) any
violation of Applicable Requirements, and (ii) any personal injuries or property
damage; provided, however, that, with respect to any Landlord Party, Tenant’s
obligations under this Section shall be inapplicable (1) to the extent such
Claims arise from the gross negligence or willful misconduct of such Landlord
Party, or (2) to the extent such obligations are prohibited by applicable Laws.
The foregoing indemnity shall survive the expiration or earlier termination of
this Lease.

30.7 Rights Personal to Tenant. Tenant’s rights under this Section 30 are
personal to the Original Tenant and any Permitted Transferee, and shall not be
transferable or assignable, whether voluntarily or involuntarily, whether by
operation of law or otherwise, either in connection with an assignment of this
Lease, or a sublease of all or part of the Premises, or otherwise to any person
or entity, other than to Permitted Transferee. Any purported transfer of any
license hereunder, other than to a Permitted Transferee, shall be void and a
material default under the Lease.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

CARR NP PROPERTIES, L.L.C.,

a Delaware limited liability company

By:  

/s/    Todd Hedrick        

Name:  

Todd Hedrick

Title:  

Senior Vice President

TENANT:

IMMERSION CORPORATION,

a Delaware corporation

By:  

/s/    Victor Viegas        

Name:  

Victor Viegas

Title:  

Chief Executive Officer

  [chairman] [president] [vice-president] By:  

/s/    Sumanta Mukherjee        

Name:  

Sumanta Mukherjee

Title:  

Chief Financial Officer

 

[secretary] [assistant secretary] [chief

financial officer] [assistant treasurer]

 

29



--------------------------------------------------------------------------------

EXHIBIT A

30 RIO ROBLES DRIVE, SAN JOSE, CA

OUTLINE OF PREMISES

See Attached

 

 

 

 

 

 

 

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT B

30 RIO ROBLES DRIVE, SAN JOSE, CA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter. “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $10.00 per rentable square fool of
the Premises to be applied toward the Allowance items (defined in Section 1.2
below). Tenant shall be responsible for all costs associated with the Tenant
improvement Work, including the costs of the Allowance Items, to the extent such
costs exceed the lesser of (a) the Allowance, or (b) the aggregate amount that
Landlord is required to disburse for such purpose pursuant to this Work Letter.
Notwithstanding any contrary provision of this Agreement, if Tenant fails to use
the entire Allowance within one (1) year following the Premises Delivery Date,
the unused amount shall revert to Landlord and Tenant shall have no further
rights with respect thereto.

1.2 Disbursement of Allowance.

1.2.1 Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of the Architect (defined in Section 2.1 below)
and the Engineers (defined in Section 2.1 below), and any fees reasonably
incurred by Landlord for review of the Plans (defined in Section 2.1 below) by
Landlord’s third party consultants; (b) plan-check, permit and license fees
relating to performance of the Tenant Improvement Work; (c) the cost of
performing the Tenant Improvement Work, including after hours charges, testing
and inspection costs, hoisting and trash removal costs, and contractors’ fees
and general conditions: (d) the cost of any change to the base, shell or core of
the Premises or Building required by the Plans (including if such change is due
to the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Tenant Improvement Work
required by Law; (f) sales and use taxes; (g) any out-of-pocket costs expended
by Landlord in connection with the performance of the Tenant Improvement Work.
If, after payment of the Final Retention by Landlord to Tenant in accordance
with Section 1.2.2.2, there remains any unused portion of the Allowance (the
“Unused Allowance”) the Unused Allowance shall be disbursed by Landlord for the
following items (the “Unused Allowance Items”): (a) equipment and facilities
related to Lines; (b) Signage; and (c) furniture, fixtures and equipment for the
Premises.

1.2.2 Disbursement. Subject to the provisions of this Work Letter, Landlord
shall make monthly disbursements of the Allowance for Allowance Items, and
thereafter the Unused Allowance for the Unused Allowance Items, and shall
authorize the release of monies for Tenant’s benefit as follows:

1.2.2.1 Monthly Disbursements. On or before the 10th day of each calendar month
during the performance of the Tenant Improvement Work (or such other date as
Landlord may designate), Tenant shall deliver to Landlord: (i) a request for
payment of the Contractor (defined in Section 3.1 below), approved by Tenant, in
AIA G-702/G-703 format or another format reasonably acceptable to Landlord,
showing the schedule of values, by trade, of percentage of completion of the
Tenant Improvement Work, detailing the portion of the work completed and the
portion not completed; (ii) invoices from all of Tenant’s Agents (defined in
Section 3.1.2 below) for labor rendered and materials delivered to the Premises;
and (iii) executed conditional mechanic’s lien releases from all of Tenant’s
Agents (along with unconditional mechanic’s lien releases with respect to
payments made pursuant to Tenant’s prior submission hereunder) which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d). Tenant’s request for payment shall be
deemed Tenant’s acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant’s payment request. Thereafter.
Landlord shall deliver a check to Tenant, made jointly payable to the Contractor
and Tenant, in the amount of the lesser of (a) the amount requested by Tenant
pursuant to the preceding sentence, less a 10% retention (the aggregate amount
of such retentions to be known as the “Final Retention”), or (b) the amount of
any remaining portion of the Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on any
failure of the work to comply with the Approved Construction Drawings (defined
in Section 2.4 below) or otherwise to be of the required quality, or for any
other reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as described
in Tenant’s payment request.

 

Exhibit B

1



--------------------------------------------------------------------------------

1.2.2.2 Final Retention. Subject to the provisions of this Work Letter, a check
for the final Retention shall be delivered by Landlord to Tenant following the
latest to occur of (a) the completion of the Tenant Improvement Work;
(b) Tenant’s delivery to Landlord of (i) property executed mechanic’s lien
releases in compliance with California Civil Code Sections 3262(d) and
3262(d)(4), (ii) a certificate from the Architect, in a form reasonably
acceptable to Landlord, certifying that the Tenant Improvement Work has been
substantially completed, and (iii) evidence that all required governmental
approvals required for Tenant to legally occupy the Premises have been obtained;
(c) Tenant’s performance of its obligations under clause (i) of the third
sentence of Section 3.3 below; or (d) Tenant’s compliance with Landlord’s
standard “close-out” requirements regarding city approvals, closeout tasks, the
general contractor, financial close-out matters, and tenant vendors.

2 PLANS.

2.1 Selection of Architect/Plans. Tenant shall retain Fennie & Mehl as the
architect/space planner (the “Architect”) and engineering consultants reasonably
approved by Landlord (the “Engineers”) to prepare all architectural plans for
the Premises and all engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life-safety, and sprinkler work in the
Premises. The plans and drawings to be prepared by the Architect and the
Engineers hereunder shall be referred to herein collectively as the “Plans.” All
Plans shall (a) comply with the drawing format and specifications reasonably
required by Landlord, (b) be consistent with Landlord’s requirements for
avoiding aesthetic, engineering or other conflicts with the design and function
of the balance of the Building, and (c) otherwise be subject to Landlord’s
approval, which shall not be unreasonably withheld. Tenant shall cause the
Architect to verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base Building plans, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Plans and
approval of the Approved Construction Drawings (defined in Section 2.3 below)
shall be for its sole benefit and shall not create or imply any obligation on
the part of Landlord to review the same for Tenant’s benefit, whether with
respect to quality, design, compliance with Law or any other matter.
Accordingly, notwithstanding any review of the Plans by Landlord or any of its
space planners, architects, engineers or other consultants, and notwithstanding
any advice or assistance that may be rendered to Tenant by Landlord or any such
consultant. Landlord shall not be liable for any error or omission in the Plans
or have any other liability relating thereto. Without limiting the foregoing,
Tenant shall be responsible for ensuring (x) that all elements of the design of
the Plans comply with Law and are otherwise suitable for Tenant’s use of the
Premises, and (y) that no Tenant Improvement impairs any system or structural
component of the Building, and Landlord’s approval of the Construction Drawings
(defined in Section 2.3 below) shall not relieve Tenant from such
responsibility.

2.2 Space Plan. Tenant shall cause the Architect to prepare a space plan for the
Tenant Improvement Work, including a layout and designation of all offices,
rooms and other partitioning, and equipment to be contained in the Premises,
together with their intended use (the “Space Plan”), and shall deliver four
(4) copies of the Space Plan, signed by Tenant, to Landlord for its approval,
Landlord shall provide Tenant with notice approving or reasonably disapproving
the Space Plan within five (5) business days after the later of Landlord’s
receipt thereof or the mutual execution and delivery of this Agreement. If
Landlord disapproves the Space Plan, Landlord’s notice of disapproval shall
describe with reasonable specificity the basis for such disapproval and the
changes that would be necessary to resolve Landlord’s objections. If Landlord
disapproves the Space Plan, Tenant shall cause the Space Plan to be modified and
resubmitted to Landlord for its approval. Such procedure shall be repeated as
necessary until Landlord has approved the Space Plan. At Landlord’s option,
before submitting the Construction Drawings, Tenant shall supply Landlord with
intermediate stages of the Plans.

2.3 Construction Drawings. After Landlord approves the Space Plan, Tenant shall
cause the Architect and the Engineers to complete the architectural, engineering
and final architectural working drawings for the Tenant Improvement Work in a
form that is sufficient to enable subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Construction Drawings”), and
shall deliver four (4) copies of the Construction Drawings, signed by Tenant, to
Landlord for its approval. Notwithstanding the foregoing, at Tenant’s option,
the Construction Drawings may be prepared in two phases (first the architectural
drawings, then engineering drawings consistent with the previously provided
architectural drawings), provided that each phase shall be subject to Landlord’s
approval. Landlord shall provide Tenant with notice approving or reasonably
disapproving the Construction Drawings (or the applicable component thereof)
within ten (10) business days after the later of Landlord’s receipt thereof or
the mutual execution and delivery of this Agreement. If Landlord disapproves the
Construction Drawings (or any component thereof), Landlord’s notice of
disapproval shall describe with reasonable specificity the basis for such
disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Construction Drawings (or any component
thereof), Tenant shall cause the Construction Drawings to be modified and
resubmitted to Landlord for its approval. Such procedure shall be repeated as
necessary until Landlord has approved the Construction

 

Exhibit B

2



--------------------------------------------------------------------------------

Drawings (or the applicable component thereof). Tenant shall not commence the
Tenant Improvement Work until after the Construction Drawings are approved by
Landlord. No revision may be made to the approved Construction Drawings (the
“Approved Construction Drawings”) without Landlord’s prior consent, which shall
not be unreasonably withheld.

2.4 Permits. Tenant shall submit the Approved Construction Drawings to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities all applicable building permits necessary to allow the Contractor to
commence and complete the performance of the Tenant Improvement Work (the
“Permits”). Tenant shall coordinate with Landlord in order to allow Landlord, at
its option, to take part in all phases of the permitting process and shall
supply Landlord, as soon as possible, with all plan check numbers and dates of
submittal. Notwithstanding any contrary provision of this Section 2.4, Tenant,
and not Landlord or its consultants, shall be responsible for obtaining any
Permit or certificate of occupancy; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any Permit or
certificate of occupancy. Tenant shall not commence construction until all
Permits are obtained.

3 CONSTRUCTION.

3.1 Selection of Contractors.

3.1.1 The Contractor. Tenant shall retain a general contractor (the
“Contractor”) to perform the Tenant Improvement Work. The Contractor shall be
selected by Tenant, by notice to Landlord, from a list of general contractors
provided by Landlord or, at Landlord’s option, from a list of general
contractors provided by Tenant and approved by Landlord; provided, however, that
DPR Construction and Novo Construction are hereby approved by Landlord. For
purposes of this Section 3.1.1, Landlord’s approval of a proposed general
contractor shall not be considered unreasonably withheld if such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required under the terms of the Lease,
(c) cannot be bonded for the work in an amount equal to 150% of the Final Costs
(defined in Section 3.2.1 below), (d) does not provide current financial
statements reasonably acceptable to Landlord, or (c) is not licensed as a
contractor in the state/municipality in which the Premises is located. Tenant
acknowledges that the foregoing is not an exclusive list of the reasons why
Landlord may reasonably disapprove a proposed general contractor.

3.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers,
together with the Contractor, to be referred to herein collectively as “Tenant’s
Agents”) must be approved by Landlord. Such approval shall not be unreasonably
withheld; provided, however, that Landlord may require Tenant to retain certain
subcontractors designated by Landlord.

3.2 Construction.

3.2.1 Construction Contract; Final Costs. Tenant shall not enter into a
construction contract with the Contractor (the “Contract”) unless it complies
with Section 3.2.3 below and has been reviewed and approved by Landlord, which
approval shall not be unreasonably withheld. Before commencing construction of
the Tenant Improvement Work, Tenant shall deliver to Landlord a detailed
breakdown of the schedule of values, by trade, of the final costs that will be
or have been incurred, as set forth more particularly in Section 1.2.1 above, in
connection with the performance of the Tenant Improvement Work and that form the
basis for the amount of the Contract (the “Final Costs”). If the Final Costs
exceed the Allowance, then, concurrently with its delivery to Landlord of the
Final Costs, and before commencing performance of the Tenant Improvement Work,
Tenant shall deliver to Landlord cash in the amount of such excess (the
“Over-Allowance Amount”). Any Over-Allowance Amount shall be disbursed by
Landlord before the Allowance and pursuant to the same procedure as the
Allowance. If, after being delivered to Landlord, the Final Costs increase,
Tenant shall, at Landlord’s option, either (a) deliver any resulting
Over-Allowance Amount (or any resulting increase in the Over-Allowance Amount)
to Landlord immediately upon Landlord’s request, or (b) pay any such amount
directly to the Contractor, but only after providing Landlord with, and
obtaining Landlord’s approval of, the documents described in clauses (i), (ii),
(iii) and (iv) of Section 1.2.2.1 above.

3.2.2 Landlord’s General Conditions for Tenant Improvement Work. The Tenant
Improvement Work shall be performed in a good and workmanlike manner and in
strict accordance with the Approved Construction Drawings. Tenant shall cause
Tenant’s Agents to submit to Landlord schedules of all work relating to the
Tenant Improvement Work, whereupon Landlord, within five (5) business days,
shall inform Tenant’s Agents of any necessary changes thereto, and Tenant shall
cause Tenant’s Agents to adhere to such corrected schedule. Tenant shall abide
by all rules established by Landlord relating to the performance of the Tenant
Improvement Work, including rules relating to the use of freight, loading dock
and service elevators; any required shutdown of utilities (including life-safety
systems); storage of materials; and coordination of work with other tenants’
contractors.

 

Exhibit B

3



--------------------------------------------------------------------------------

3.2.3 Warranty of Contractor. Tenant shall cause the Contractor to agree to be
responsible for (a) the repair, replacement and/or removal, without additional
charge, of any portion of the Tenant Improvement Work that is or becomes
defective, in workmanship, materials or otherwise, on or before the date
occurring one (1) year after the later to occur of (i) completion of the Tenant
Improvement Work, or (ii) the Commencement Date; and (b) the repair of any
damage to the Building and/or Common Areas resulting from such repair,
replacement and/or removal. Such agreement shall be expressly set forth in the
Contract and, by its terms, shall inure to the benefit of both Landlord and
Tenant as their respective interests may appear, and shall be enforceable by
either Landlord or Tenant. Upon Landlord’s request, Tenant shall provide
Landlord with any assignment or other assurance that may be necessary to enable
Landlord to enforce such agreement directly against the Contractor.

3.2.4 Insurance Requirements. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the Tenant Improvement Work, together
with such other insurance as Landlord may reasonably require.

3.2.5 Compliance. The Tenant Improvement Work shall comply in all respects with
(i) all applicable Laws; (ii) all applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) all applicable building material manufacturer’s
specifications. Without limiting the foregoing, if, as a result of Tenant’s
performance of the Tenant Improvement Work, Landlord becomes required under Law
to perform any inspection or give any notice relating to the Premises or the
Tenant Improvement Work, or to ensure that the Tenant Improvement Work is
performed in any particular manner, Tenant shall comply with such requirement on
Landlord’s behalf and promptly thereafter provide Landlord with reasonable
documentation of such compliance.

3.2.6 Inspection by Landlord. Notwithstanding any contrary provision of the
Lease, Landlord, at any time without notice to Tenant, may, at Landlord’s sole
cost and expense, enter the Premises to inspect the Tenant Improvement Work.
Neither Landlord’s performance of such inspection nor its failure to perform
such inspection shall result in a waiver of any of Landlord’s rights hereunder
or be deemed to imply Landlord’s approval of the Tenant Improvement Work. If, by
notice to Tenant, Landlord reasonably identifies any defect in the Tenant
Improvement Work, Tenant shall promptly cause the Contractor to correct such
defect at no expense to Landlord. Notwithstanding any contrary provision of this
Agreement, if a defect in the Tenant Improvement Work so identified by Landlord
might adversely affect any system or structural component of the Building, the
curtain wall or exterior appearance of the Building, or any other tenant’s use
of the Building, or might give rise to liability on the part of Landlord to any
third party, then (a) Landlord may, upon prior written notice to Tenant and at
Tenant’s expense, (subject to reimbursement from the Allowance), take such
action (including suspension of the Tenant Improvement Work) as Landlord
reasonably deems necessary to correct such defect, and (b) until such defect is
corrected, Landlord shall have no obligation to disburse any portion of the
Allowance.

3.2.7 Meetings. Commencing upon execution of this Agreement, Tenant shall hold
weekly meetings with the Architect and the Contractor regarding the progress of
the preparation of Plans, the obtaining of the Permits, and the performance of
the Tenant Improvement Work, Such meetings shall be held at a location
designated by Landlord and at a reasonable time of which Tenant shall provide
Landlord with at least three (3) business days’ prior notice. Landlord may
attend such meetings, and, upon Landlord’s request, Tenant shall cause Tenant’s
Agents to attend such meetings. Tenant shall cause minutes of such meetings to
be prepared and copies thereof to be delivered promptly to Landlord. One such
meeting per month shall include a review of the Contractor’s current request for
payment.

3.3 Tenant’s Covenants. Within 10 days after completing the Tenant Improvement
Work, Tenant shall cause a Notice of Completion to be recorded in the office of
the Recorder of the county in which the Building is located, in accordance with
California Civil Code § 3093 or any successor statute, and shall furnish a copy
thereof to Landlord upon such recordation. If Tenant fails to do so, Landlord
may execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose, at Tenant’s expense. Within 30 days after completing the Tenant
Improvement Work, (a) Tenant shall cause the Architect and the Contractor to
(i) update the Approved Construction Drawings as necessary to reflect all
changes made to the Approved Construction Drawings during the course of
construction, (ii) certify to the best of their knowledge that the updated
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (iii) deliver to Landlord two (2) CD ROMS of
such updated drawings in accordance with Landlord’s CAD Format Requirements
(defined below); and (b) Tenant shall deliver to Landlord copies of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises. For purposes hereof,
“Landlord’s CAD Format Requirements” shall mean (w) the version is no later than
current Autodesk version of AutoCAD plus the most recent release version,
(x) files must be unlocked and fully accessible (no “cad-lock”, read-only,
password protected or “signature” files), (y) files must be in “.dwg” format,
and (z) if the data was electronically in a non-Autodesk product, then files
must be converted into “dwg” files when given to Landlord.

 

Exhibit B

4



--------------------------------------------------------------------------------

4 MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant fails to perform any of its obligations under this Agreement before the
Tenant Improvement Work is completed, then (a) Landlord’s obligations under this
Work Letter shall be excused, and Landlord may cause the Contractor to cease
performance of the Tenant Improvement Work, until such failure is cured, and
(b) Tenant shall be responsible for any resulting delay in the completion of the
Tenant Improvement Work. This Work Letter shall not apply to any space other
than the Premises.

5 LANDLORD DELAY. If (and only to the extent that) Tenant fails to substantially
complete the Tenant Improvement Work within 90 days after the Premises Delivery
Date (the “Construction Period”), the Commencement Date shall be delayed one
(1) day for each day that Tenant is actually and reasonably prevented from
substantially completing the Tenant Improvement Work by the expiration of the
Construction Period as a direct result of (a) Landlord’s failure to approve or
disapprove an item requiring Landlord’s approval within the time period
specified in this Work Letter or (b) Landlord’s material interference or
wrongful suspension of Tenant’s construction of the Tenant Improvement Work
(each, a “Landlord Delay”); provided that no period of Landlord Delay shall
commence until Tenant shall have provided written notice to Landlord specifying
the facts and circumstances alleged to constitute such Landlord Delay, and the
same shall continue without cure or correction for one (1) business day
following such notice.

 

 

 

 

 

 

 

Exhibit B

5



--------------------------------------------------------------------------------

EXHIBIT C

30 RIO ROBLES DRIVE, SAN JOSE, CA

CONFIRMATION LETTER

                             , 2011

 

To:   

 

     

 

     

 

     

 

  

Re: Office Lease (the “Lease”) dated September 15, 2011, between CARR NP
PROPERTIES, L.L.C., a Delaware limited liability company (“Landlord”), and
IMMERSION CORPORATION, a Delaware corporation (“Tenant”), concerning the
building located at 30 Rio Robles Drive, San Jose, California.

Lease ID:                                                      

Business Unit Number:                               

Dear                             :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1. The Commencement Date is                      and the Expiration Date is
                        .

 

  2. The exact number of rentable square feet within the Premises is 32,881
square feet, subject to Section 1.1.1 of the Lease.

 

  3. Tenant’s Share, based upon the exact number of rentable square feet within
the Premises, is 100%, subject to Section 1.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it.
Tenant shall be deemed to have executed and returned it without exception.

 

“Landlord”: CARR NP PROPERTIES, L.L.C. Delaware limited liability company By:  

 

Name:  

 

Title:  

 

Agreed and Accepted as of             , 20    .

 

“Tenant”:

IMMERSION CORPORATION

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Exhibit C

1



--------------------------------------------------------------------------------

EXHIBIT D

30 RIO ROBLES DRIVE, SAN JOSE, CA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished, by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. Landlord may prescribe the weight, size and position of all safes and other
heavy property brought into the Building and also the times and manner of moving
the same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property. Any damage to the Building,
its contents, occupants or invitees resulting from Tenant’s moving or
maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

3. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

4. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

5. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

6. Except in connection with Alterations permitted by the Lease, Tenant shall
not overload the floor of the Premises, or mark, drive nails or screws or drill
into the partitions, woodwork or drywall of the Premises, or otherwise deface
the Premises, without Landlord’s prior consent. Tenant shall not purchase
bottled water, ice, towel, linen, maintenance or other like services from any
person not approved by Landlord.

7. [Intentionally Omitted.]

8. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or about the Project, except for such substances
as are typically found in similar premises used for general office purposes and
are being used by Tenant in a safe manner and in accordance with all Laws.
Without limiting the foregoing, Tenant shall not, without Landlord’s prior
consent, use, store, install, disturb, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

9. Tenant shall not, without Landlord’s prior consent, use any method of heating
or air conditioning other than one approved by Landlord.

10. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

Exhibit D

1



--------------------------------------------------------------------------------

11. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

12. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

13. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

14. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

15. Tenant shall not loiter in any Common Areas for the purpose of smoking
tobacco products or for any other purpose, nor in any way obstruct such areas,
and shall use them only as a means of ingress and egress for the Premises.

16. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall use
commercially reasonable efforts to comply with Landlord’s recycling program, if
any.

17. Tenant shall comply with all customary and reasonable safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governmental agency.

18. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent, and Tenant shall be responsible for all acts of such
persons.

19. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

20. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

21. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

22. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

23. Landlord shall have no obligation to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors and invitees, and the property thereof, from acts of third parties,
including responsibility for keeping doors locked and other means of entry to
the Premises closed, whether or not Landlord, at its option, elects to provide
security protection for any portion of the Project. Tenant further assumes the
risk that any safety or security device, service or program that Landlord
elects, in its sole and absolute discretion, to provide may not be effective, or
may malfunction or be

 

Exhibit D

2



--------------------------------------------------------------------------------

circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses resulting from
such occurrences. Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by Law.

24. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

25. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

26. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

27. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

 

 

 

 

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

30 RIO ROBLES DRIVE, SAN JOSE, CA

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion. The proposed referee may be
challenged by any party for any of the grounds listed in the Referee Sections.
The referee shall have the power to decide all issues of fact and law and report
his or her decision on such issues, and to issue all recognized remedies
available at law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages that are not permitted by the express provisions of this
Lease, and the parties waive any right to recover any such damages. The parties
may conduct all discovery as provided in the California Code of Civil Procedure,
and the referee shall oversee discovery and may enforce all discovery orders in
the same manner as any trial court judge, with rights to regulate discovery and
to issue and enforce subpoenas, protective orders and other limitations on
discovery available under California Law. The reference proceeding shall be
conducted in accordance with California Law (including the rules of evidence),
and in all regards, the referee shall follow California Law applicable at the
time of the reference proceeding. The parties shall promptly and diligently
cooperate with one another and the referee, and shall perform such acts as may
be necessary to obtain a prompt and expeditious resolution of the dispute or
controversy in accordance with the terms of this Exhibit E. In this regard, the
parties agree that the parties and the referee shall use best efforts to ensure
that (a) discovery be conducted for a period no longer than 6 months from the
date the referee is appointed, excluding motions regarding discovery, and (b) a
trial date be set within 9 months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Exhibit E shall prejudice the right
of any party to obtain provisional relief or other equitable remedies from a
court of competent jurisdiction as shall otherwise be available under the Code
of Civil Procedure and/or applicable court rules.

 

Exhibit E

1



--------------------------------------------------------------------------------

EXHIBIT F

30 RIO ROBLES DRIVE, SAN JOSE, CA

ADDITIONAL PROVISIONS

Capitalized terms used in this Exhibit not otherwise defined herein shall have
the meaning given such terms in the Lease to which this Exhibit is attached (the
“Lease”).

1. Provisions Required Under Existing Security Agreement. Notwithstanding any
contrary provision of the Lease:

A. Permitted Use. No portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, us of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.

B. Subordination and Attornment.

1. This Lease shall be subject and subordinate to any Security Agreement (as
defined in Article 18 of this Lease) (other than a ground lease) existing as of
the date of mutual execution and delivery of this Lease (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, an “Existing Security Agreement”) or any loan document secured by any
Existing Security Agreement (an “Existing Loan Document”). In the event of the
enforcement by any Security Holder of any remedy under any Existing Security
Agreement or Existing Loan Document, Tenant shall, at the option of the Security
Holder or of any other person or entity succeeding to the interest of the
Security Holder as a result of such enforcement, attorn to the Security Holder
or to such person or entity and shall recognize the Security Holder or such
successor in the interest as lessor under this Lease without change in the
provisions thereof; provided, however, the Security Holder or such successor in
interest shall not be liable for or bound by (i) any payment of an installment
of rent or additional rent which may have been made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Landlord under this Lease (but the Security Holder, or such successor, shall
be subject to the continuing obligations of Landlord to the extent arising from
and after such succession to the extent of the Security Holder’s, or such
successor’s, interest in the Properly), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord, or (iv) any obligation under
this Lease to maintain a fitness facility at the Property, Tenant, upon the
reasonable request by the Security Holder or such successor in interest, shall
execute and deliver an instrument or instruments confirming such attornment.
Notwithstanding the foregoing, in the event the Security Holder shall have
entered into a separate subordination, attornment and non-disturbance agreement
directly with Tenant governing Tenant’s obligation to attorn to the Security
Holder or such successor in interest as lessor, the terms and provisions of such
agreement shall supersede the provisions of this Subsection.

2. Prior to the Commencement Date, Landlord shall obtain from the Security
Holder of the Existing Security Agreement, for the benefit of Tenant, a
non-disturbance agreement, in substantially the form attached to the Lease as
Exhibit H (“SNDA”), providing generally that as long as Tenant is not in Default
under this Lease, this Lease will not be terminated if such Security Holder
acquires title to the Building or Project by reason of foreclosure proceedings,
acceptance of a deed in lieu of foreclosure, or termination of the leasehold
interest of Landlord, provided that Tenant attorns to such Security Holder in
accordance with its requirements. Except for making such commercially reasonable
efforts. Landlord will be under no duty or obligation hereunder with respect to
the Existing Security Agreement, nor will the failure or refusal of the Security
Holder of any Existing Security Agreement to grant a non-disturbance agreement
render Landlord liable to Tenant, or affect this Lease, in any manner. In the
event Landlord obtains a non-disturbance agreement hereunder for the benefit of
Tenant, the parties acknowledge that Subsection (1) of this Section 1.B shall
not apply and the terms and provisions of such non-disturbance agreement shall
supersede the provisions of that Subsection. In addition, in the event of any
conflict between the provisions of the non-disturbance agreement and the
provisions of Section 1.C below, the provisions of the non-disturbance agreement
shall control.

C. Proceeds.

1. As used herein, “Proceeds” means any compensation, awards, proceeds, damages,
claims, insurance recoveries, causes or rights of action (whenever accrued) or
payments which Landlord may receive or to which Landlord may become entitled
with respect to the Property or any part thereof (other than payments received
in connection with any liability or loss of rental value or business
interruption insurance) in connection with any Taking of, or any casualty or
other damage or injury to, the Property or any part thereof.

 

Exhibit F

1



--------------------------------------------------------------------------------

2. Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish. Nothing in the preceding
sentence shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.

3. Nothing in this Lease shall be deemed to prevent Proceeds from being held and
disbursed by any Security Holder under any Existing Loan Documents in accordance
with the terms of such Existing Loan Documents. However, if, in the event of any
casualty or partial Taking, any obligation of Landlord under this Lease to
restore the Premises or the Building is materially diminished by the operation
of the preceding sentence, then Landlord, as soon as reasonably practicable
after the occurrence of such casualty or partial Taking, shall provide written
notice to Tenant describing such diminution with reasonably specificity,
whereupon, unless Landlord has agreed in writing, in its sole and absolute
discretion, to waive such diminution, Tenant, by written notice to Landlord
delivered within 10 days after receipt of Landlord’s notice, shall have the
right to terminate this Lease effective 10 days after the date of such
termination notice.

 

 

 

 

 

 

 

Exhibit F

2



--------------------------------------------------------------------------------

EXHIBIT G

30 RIO ROBLES DRIVE, SAN JOSE, CA

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease”), you are to
provide an update to the information initially provided by you in this
certificate, and obtain Landlord’s approval, before commencing a new Use
(defined in Section 28.1.2 of the Lease) of Hazardous Materials (as defined in
Section 28.1.1 of the Lease), all as provided in Section 28.1.2 of the Lease.
Any questions regarding this certificate should be directed to, and when
completed, the certificate should be delivered to:

 

  Landlord: c/o Equity Office

       2655 Campus Drive, Suite 100

       San Mateo, CA 94403

       Attn: Market Officer

       Phone: (650) 372-3500

 

Name of (Prospective) Tenant:

 

 

 

Mailing Address:

 

 

 

 

Contact Person, Title and Telephone Number(s):

  

 

 

Contact Person for Hazardous Waste Materials Management and Manifests and Telephone 
Number(s):

  

 

 

 

 

Address of (Prospective) Premises:

  

 

Length of (Prospective) initial Term:

  

 

 

1. GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 

 

 

 

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

 

  2.1 Will any Hazardous Materials be used, generated, treated, stored or
disposed of in, on or about the Premises? Existing tenants should describe any
Hazardous Materials which continue to be used, generated, treated, stored or
disposed of in, on or about the Premises.

 

Wastes

     Yes  ¨      No  ¨   

Chemical Products

     Yes  ¨      No  ¨   

Other

     Yes  ¨      No  ¨   

 

If Yes is marked, please explain:

  

 

 

 

 

  2.2

If Yes is marked in Section 2.1 above, attach a list of any Hazardous Materials
to be used, generated, treated, stored or disposed of in, on or about the
Premises, including, for each Hazardous Material, the applicable hazard class,
the maximum quantity(ies) to be present on or about the Premises at any given
time; estimated annual throughput; the proposed

 

Exhibit G

1



--------------------------------------------------------------------------------

  location(s) and method of storage (excluding nominal amounts of ordinary
household cleaners and janitorial supplies that are not regulated by any Law as
a Hazardous Material); and the proposed location(s), method(s) and estimated
frequency of, and the proposed contractors or subcontractors for, treatment or
disposal. Existing tenants should attach a list setting forth the information
requested above and such list should include actual data from on-going
operations and the identification of any variations in such information from the
prior year’s certificate.

 

3. STORAGE TANKS AND SUMPS

Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes  ¨  No   ¨

 

If yes, please explain:

 

 

 

 

 

4. WASTE MANAGEMENT

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes  ¨  No  ¨

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing tenants should describe any new reports filed.

Yes  ¨  No  ¨

If yes, attach a copy of the most recent report filed.

 

5. WASTEWATER TREATMENT AND DISCHARGE

 

  5.1 Will your company discharge wastewater or other wastes to:

 

 

  storm drain?  

 

   sewer?

 

  surface water?  

 

   no wastewater or other wastes discharged.

Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

 

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

Yes  ¨  No  ¨

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.

 

 

 

 

 

Exhibit G

2



--------------------------------------------------------------------------------

6. AIR DISCHARGES

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes  ¨  No  ¨

 

If yes, please describe:

  

 

 

 

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

 

 

  Spray booth(s)  

 

   Incinerator(s)

 

  Dip tank(s)  

 

   Other (Please describe)

 

  Drying oven(s)  

 

   No Equipment Requiring Air Permits

 

If yes, please describe:  

 

 

 

 

  6.3 Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports you have filed in the past 36 months with
any governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations.

 

7. HAZARDOUS MATERIALS DISCLOSURES

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes  ¨  No  ¨

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises listed or regulated
under Proposition 65? Existing tenants should indicate whether or not there are
any new Hazardous Materials being so used which are listed or regulated under
Proposition 65.

Yes  ¨  No  ¨

 

If yes, please explain:

  

 

 

 

 

Exhibit G

3



--------------------------------------------------------------------------------

8. ENFORCEMENT ACTIONS AND COMPLAINTS

 

  8.1 With respect to Hazardous Materials, has your company ever been subject to
any agency enforcement actions, administrative orders, or consent decrees or has
your company received requests for information, notice or demand letters, or any
other inquiries regarding its operations? Existing tenants should indicate
whether or not any such actions, orders or decrees have been, or are in the
process of being, undertaken or if any such requests have been received.

Yes  ¨  No  ¨

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents, Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 28.2 of the Lease.

 

 

 

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes  ¨  No   ¨

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 28.2 of the
Lease.

 

 

 

 

 

  8.3 Have there been any problems or complaints from adjacent tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing tenants should indicate
whether or not there have been any such problems or complaints from adjacent
tenants, owners or other neighbors at, about or near the Premises and the
current status of any such problems or complaints.

Yes  ¨  No  ¨

 

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease and the current status of any such problems or complaints.

 

 

 

 

 

9. PERMITS AND LICENSES

Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Materials permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease and, if such Lease is executed, will be attached thereto
as an exhibit. The undersigned further acknowledges and agrees that if such
Lease is executed, this Hazardous Materials Disclosure Certificate may be
required to be updated from time to time in accordance with Section 28.1.1 of
the Lease. The undersigned further acknowledges and agrees that the Landlord and
its partners, lenders and representatives may rely upon the statements,
representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease and the continuance thereof throughout the
term of the Lease, as it may be extended.

 

Exhibit G

4



--------------------------------------------------------------------------------

Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

 

(PROSPECTIVE) TENANT:

IMMERSION CORPORATION

a Delaware corporation

By:  

 

Title:  

 

 

 

 

 

 

 

 

Exhibit G

5



--------------------------------------------------------------------------------

EXHIBIT H

30 RIO ROBLES DRIVE, SAN JOSE, CA

FORM OF SNDA

RECORDING REQUESTED BY

WHEN RECORDED RETURN TO

Bryan Cave LLP

1201 West Peachtree Street, NW, 14th Floor

Atlanta, Georgia 30309

Attention: Tia L. Cottey, Esq.

 

 

APN:                     

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

IMMERSION CORPORATION,

a Delaware corporation,

Tenant

AND

U.S. BANK, National Association,

successor-in-interest to Wells Fargo Bank, N.A.,

successor-in-interest to LaSalle Bank National Association,

as Trustee for the registered holders of Deutsche Mortgage & Asset Receiving
Corporation,

COMM 2006-FL12, Commercial Mortgage Pass-Through Certificates, Series 2006-FL12

Lender

Premises:         30 Rio Robles Drive, San Jose, California

Dated: as of                     , 2011

 

 

 

 

 

 

 

 

Exhibit H

1



--------------------------------------------------------------------------------

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT (“Agreement”) made as of this          day of             , 2011,
between U.S. Bank, National Association, successor-in-interest to Wells Fargo
Bank, N.A., successor-in-interest to LaSalle Bank National Association, as
Trustee for the registered holders of Deutsche Mortgage & Asset Receiving
Corporation, COMM 2006-FL12, Commercial Mortgage Pass-Through Certificates,
Series 2006-FL12 (“Lender”) and IMMERSION CORPORATION, a Delaware corporation,
having an address at 30 Rio Robles Drive, San Jose, California (hereinafter
called “Tenant”).

RECITALS:

WHEREAS, by a Lease Agreement dated as of September 15, 2011 (the “Lease”),
between CARR NP Properties L.L.C., a Delaware limited liability company
(hereinafter called “Landlord”), as landlord, and Tenant, as tenant, Landlord
leased to Tenant certain premises located at 30 Rio Robles Drive, San Jose,
California (the “Premises”) on the property known as “RIO ROBLES TECHNOLOGY
PARK,” and described in Schedule “A”, annexed hereto and made a part hereof (the
“Property”); and

WHEREAS, Lender is the current holder of a loan to Landlord, which loan is
secured by, among other things, a mortgage or deed of trust encumbering the
Property (which mortgage or deed of trust, and all amendments, renewals,
increases, modifications, replacements, substitutions, extensions, spreaders and
consolidations thereof and all re-advances thereunder and additions thereto, is
referred to as the “Security Instrument”); and

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be, and shall at all times remain
and continue to be, subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative, but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this Agreement, and
(iii) the Lease is in full force and effect: (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Lender, and Tenant’s occupancy of the Premises shall not be disturbed by Lender
for any reason whatsoever during the term of the Lease or any such extensions or
renewals thereof, and (b) Lender will not join Tenant as a party defendant in
any action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instrument which would cut off,
destroy, terminate or extinguish the Lease or Tenant’s interest and estate under
the Lease (except to the extent required so that Tenant’s right to receive or
set off any monies or obligations owed or to be performed by any of Lender’s
predecessors-in-interest shall not be enforceable thereafter against Lender or
any of Lender’s successors-in-interest). Notwithstanding the foregoing
provisions of this paragraph, if it would be procedurally disadvantageous for
Lender not to name or join Tenant as a party in a foreclosure proceeding with
respect to the Security Instrument, Lender may so name or join Tenant without in
any way diminishing or otherwise affecting the rights and privileges granted to,
or inuring to the benefit of, Tenant under this Agreement.

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises. Such payments
shall be made regardless of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise.

 

Exhibit H

2



--------------------------------------------------------------------------------

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed, or otherwise, or another person purchases the Property or
the portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then, at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”).
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease, and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease with
Successor-Landlord, which direct lease shall be on substantially the same terms
and conditions as the Lease (subject, however, to the provisions of clauses
(i)-(v) of this paragraph 3(B)), and shall be effective as of the day the Lease
shall have terminated as aforesaid. Notwithstanding the continuation of the
Lease, the attornment of Tenant thereunder or the execution of a direct lease
between Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall
not:

(i) be liable for any previous act or omission of Landlord under the Lease;

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;

(iii) be bound by any modification of the Lease, or by any previous prepayment
of rent or additional rent made more than one (1) month prior to the date same
was due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
Landlord under the Lease or any agreement relating thereto with respect to the
construction of, or payment for, improvements on or above the Premises (or any
portion thereof), leasehold improvements, tenant work letters and/or similar
items.

4. Tenant agrees that, without the prior written consent of Lender, it shall not
(a) amend, modify, terminate or cancel the Lease or any extensions or renewals
thereof, (b) tender a surrender of the Lease, (c) make a prepayment of any rent
or additional rent more than one (1) month in advance of the due date thereof,
or (d) subordinate or permit the subordination of the Lease to any lien
subordinate to the Security Instrument. Any such purported action without such
consent shall be void as against the holder of the Security Instrument.

5. (A) Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender, and
(ii) unless Lender has failed, within sixty (60) days after Lender receives such
notice, to cure or remedy the default, act or omission or, if such default, act
or omission shall be one which is not reasonably capable of being remedied by
Lender within such sixty (60) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy), provided
that Lender shall with due diligence give Tenant written notice of its intention
to, and shall commence and continue to, remedy such default, act or omission. If
Lender cannot reasonably remedy a default, act or omission of Landlord until
after Lender obtains possession of the Premises, Tenant may not terminate or
cancel the Lease or claim a partial or total eviction by reason of such default,
act or omission until the expiration of a reasonable period necessary for the
remedy after Lender secures possession of the Premises. To the extent Lender
incurs any expenses or other costs in curing or remedying such default, act or
omission, including, without limitation, attorneys’ fees and disbursements,
Lender shall be subrogated to Tenant’s rights against Landlord.

 

Exhibit H

3



--------------------------------------------------------------------------------

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease, and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease. Tenant agrees that, with respect to any money
judgment which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgment out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including, but
not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated), or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.

10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation, nor any liability, for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article 18 and Exhibit F of the
Lease, and that this Agreement supersedes (but only to the extent inconsistent
with) the provisions of such Article and any other provision of the Lease
relating to the priority or subordination of the Lease and the interests or
estates created thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided that such agreement is
substantially similar to this Agreement. Tenant does herewith irrevocably
appoint and constitute Lender as its true and lawful attorney-in-fact in its
name, place and stead to execute such subordination, non-disturbance and
attornment agreement, without any obligation on the part of Lender to do so.
This power, being coupled with an interest, shall be irrevocable as long as the
Indebtedness secured by the Security Instrument remains unpaid. Lender agrees
not to exercise its rights under the preceding two sentences if Tenant promptly
enters into the subordination, non-disturbance and attornment agreement as
required pursuant to the first sentence of this subparagraph (B).

13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right to Tenant dependent upon
notice shall take effect only after notice is so given. Performance by Lender
shall satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
Paragraph 5 hereof.

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given

 

Exhibit H

4



--------------------------------------------------------------------------------

only if mailed by United States registered mail, postage prepaid, or if sent by
nationally recognized overnight delivery service (such as Federal Express or
United States Postal Service Express Mail), addressed as follows:

 

to Tenant, at the following address:   

 

     

 

     

 

     

 

  

to Lender, at the following address:   

U.S. Bank, National Association, as Trustee for the registered holders of
Deutsche Mortgage & Asset Receiving Corporation, COMM 2006-FL12, Commercial
Mortgage Pass-Through Certificates, Series 2006-FL12

c/o Bank of America, N.A.

Capital Markets Servicing Group

900 West Trade Street, Suite 650

Charlotte, North Carolina 28255

or to such other address or number as such party may hereafter designate by
notice delivered in accordance herewith. All such notices shall be deemed given
three (3) business days after delivery to the United States Post office registry
clerk if given by registered mail, or on the next business day after delivery to
an overnight delivery courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Lease. The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Lease shall mean the Lease as modified by this Agreement, and to any
amendments or modifications to the Lease which are consented to in writing by
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved, to the extent of such inconsistency, in favor of this
Agreement.

15. Tenant hereby represents to Lender as follows:

(a) The Lease is in full force and effect, and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect, and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

(e) There has not been filed by or against Tenant, nor to the best of the
knowledge and belief of Tenant is there threatened against Tenant, any petition
under the bankruptcy laws of the United States.

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, the then-current status
of all of the matters set forth in Paragraph 15 above, and any other information
Lender may reasonably require to confirm the current status of the Lease.

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

Exhibit H

5



--------------------------------------------------------------------------------

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

[The remainder of this page is left intentionally blank.]

 

 

 

 

 

 

 

 

Exhibit H

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LENDER: U.S. BANK, NATIONAL ASSOCIATION, SUCCESSOR-IN-INTEREST TO WELLS FARGO
BANK, N.A., SUCCESSOR-IN-INTEREST TO LASALLE BANK, NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF DEUTSCHE MORTGAGE & ASSET RECEIVING
CORPORATION, COMM 2006-FL12, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2006-FL12 By:  

Berkadia Commercial Mortgage LLC,

as Master Servicer

  By:  

Bank of America, N.A.,

as Sub-Servicer

    By:  

 

    Name:  

 

    Title:  

 

TENANT

IMMERSION CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

AGREED AND CONSENTED TO:
LANDLORD: CARR NP PROPERTIES, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit H

7



--------------------------------------------------------------------------------

STATE OF  

 

     )        )    Ss

COUNTY OF  

 

     )

On                             , before me,
                                        , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

   (Seal) Notary Public   

STATE OF  

 

     )        )    Ss

COUNTY OF  

 

     )

On                             , before me,
                                        , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

   (Seal) Notary Public   

 

 

 

 

 

Exhibit H

8



--------------------------------------------------------------------------------

STATE OF  

 

     )        )    Ss

COUNTY OF  

 

     )

On                             , before me,
                                         , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacities), and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

   (Seal) Notary Public   

 

 

 

 

 

 

 

Exhibit H

9



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of Property

 

 

 

 

 

 

 

 

Exhibit H

10



--------------------------------------------------------------------------------

EXHIBIT I

30 RIO ROBLES DRIVE, SAN JOSE, CA

EXISTING PERSONAL PROPERTY

All personal property, including, without limitation, any furniture and chairs,
data wiring, telephone system (including switch and handsets), racks, generator,
UPS, lab benches, fencing, and security system, located in the Premises as of
the date of this Lease except for the following:

 

  •  

All cubicles

 

  •  

All furniture located within the cubicles

 

 

 

 

 

 

 

Exhibit I

1